 

EXECUTION COPY

 

 


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 29, 2005

 

by and among

 

SENIOR HOUSING PROPERTIES TRUST,

as Borrower,

 

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Arranger

and

Sole Book Manager,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

Each of

CITIZENS BANK OF MASSACHUSETTS

and

ING REAL ESTATE FINANCE (USA) LLC,

as Co-Syndication Agents,

 

Each of

CALYON NEW YORK BRANCH

and

ROYAL BANK OF CANADA,

as Co-Documentation Agents,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders

 

 

 


 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

Article I. Definitions

  1

 

 

 

Section 1.1. Definitions.

  1

 

 

Section 1.2. General; References to Times.

27

 

Article II. Credit Facility

27

 

 

Section 2.1. Revolving Loans.

27

 

 

Section 2.2. Swingline Loans.

28

 

 

Section 2.3. Letters of Credit.

30

 

 

Section 2.4. Rates and Payment of Interest on Loans.

34

 

 

Section 2.5. Number of Interest Periods.

35

 

 

Section 2.6. Repayment of Loans.

35

 

 

Section 2.7. Prepayments.

35

 

 

Section 2.8. Continuation.

36

 

 

Section 2.9. Conversion.

36

 

 

Section 2.10. Notes.

37

 

 

Section 2.11. Voluntary Reductions of the Commitment.

37

 

 

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

37

 

 

Section 2.13. Amount Limitations.

38

 

 

Section 2.14. Increase of Commitments.

38

 

 

Section 2.15. Extension of Termination Date.

39

 

Article III. Payments, Fees and Other General Provisions

39

 

 

Section 3.1. Payments.

39

 

 

Section 3.2. Pro Rata Treatment.

39

 

 

Section 3.3. Sharing of Payments, Etc.

40

 

 

Section 3.4. Several Obligations.

41

 

 

Section 3.5. Minimum Amounts.

41

 

 

Section 3.6. Fees.

41

 

 

Section 3.7. Computations.

42

 

 

Section 3.8. Usury.

42

 

 

Section 3.9. Agreement Regarding Interest and Charges.

42

 

 

Section 3.10. Statements of Account.

43

 

 

Section 3.11. Defaulting Lenders.

43

 

 

Section 3.12. Taxes.

44

 

Article IV. Yield Protection, Etc.

46

 

 

Section 4.1. Additional Costs; Capital Adequacy.

46

 

 

Section 4.2. Suspension of LIBOR Loans.

47

 

 

Section 4.3. Illegality.

48

 

 

Section 4.4. Compensation.

48

 

 

Section 4.5. Affected Lenders.

49

 

 

Section 4.6. Treatment of Affected Loans.

49

 

 

Section 4.7. Change of Lending Office.

50

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

50

 

Article V. Conditions Precedent

50

 

 

Section 5.1. Initial Conditions Precedent.

50

 

 

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

53

 

 

Section 5.3. Conditions as Covenants.

53

 

Article VI. Representations and Warranties

54

 

 

Section 6.1. Representations and Warranties.

54

 

 

Section 6.2. Survival of Representations and Warranties, Etc.

60

 

Article VII. Affirmative Covenants

60

 

 

Section 7.1. Preservation of Existence and Similar Matters.

60

 

 

Section 7.2. Compliance with Applicable Law and Material Contracts.

61

 

 

Section 7.3. Maintenance of Property.

61

 

 

Section 7.4. Conduct of Business.

61

 

 

Section 7.5. Insurance.

61

 

 

Section 7.6. Payment of Taxes and Claims.

61

 

 

Section 7.7. Visits and Inspections.

62

 

 

Section 7.8. Use of Proceeds; Letters of Credit.

62

 

 

Section 7.9. Environmental Matters.

62

 

 

Section 7.10. Books and Records.

63

 

 

Section 7.11. Further Assurances.

63

 

 

Section 7.12. New Subsidiaries/Guarantors.

63

 

 

Section 7.13. REIT Status.

64

 

 

Section 7.14. Exchange Listing.

64

 

Article VIII. Information

64

 

 

Section 8.1. Quarterly Financial Statements.

64

 

 

Section 8.2. Year-End Statements.

65

 

 

Section 8.3. Compliance Certificate.

65

 

 

Section 8.4. Other Information.

65

 

Article IX. Negative Covenants

69

 

 

Section 9.1. Financial Covenants.

69

 

 

Section 9.2. Indebtedness.

70

 

 

Section 9.3. Certain Permitted Investments.

70

 

 

Section 9.4. Investments Generally.

71

 

 

Section 9.5. Liens; Negative Pledges; Other Matters.

71

 

 

Section 9.6. Restricted Payments.

72

 

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

73

 

 

Section 9.8. Fiscal Year.

73

 

 

Section 9.9. Modifications to Advisory Agreement and Other Material Contracts.

73

 

 

Section 9.10. Transactions with Affiliates.

74

 

 

Section 9.11. ERISA Exemptions.

74

 

 

 

- iii -

 

 


--------------------------------------------------------------------------------



 

 

Article X. Default

74

 

 

Section 10.1. Events of Default.

74

 

 

Section 10.2. Remedies Upon Event of Default.

78

 

 

Section 10.3. Remedies Upon Default.

79

 

 

Section 10.4. Allocation of Proceeds.

79

 

 

Section 10.5. Collateral Account.

80

 

 

Section 10.6. Performance by Agent.

80

 

 

Section 10.7. Rights Cumulative.

81

 

Article XI. The Agent

81

 

 

Section 11.1. Authorization and Action.

81

 

 

Section 11.2. Agent’s Reliance, Etc.

82

 

 

Section 11.3. Notice of Defaults.

82

 

 

Section 11.4. Wachovia as Lender.

83

 

 

Section 11.5. Approvals of Lenders.

83

 

 

Section 11.6. Lender Credit Decision, Etc.

83

 

 

Section 11.7. Indemnification of Agent.

84

 

 

Section 11.8. Successor Agent.

85

 

 

Section 11.9. Titled Agents.

85

 

Article XII. Miscellaneous

86

 

 

Section 12.1. Notices.

86

 

 

Section 12.2. Expenses.

87

 

 

Section 12.3. Setoff.

87

 

 

Section 12.4. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

88

 

 

Section 12.5. Successors and Assigns.

89

 

 

Section 12.6. Amendments.

92

 

 

Section 12.7. Nonliability of Agent and Lenders.

93

 

 

Section 12.8. Confidentiality.

93

 

 

Section 12.9. Indemnification.

93

 

 

Section 12.10. Termination; Survival.

95

 

 

Section 12.11. Severability of Provisions.

95

 

 

Section 12.12. GOVERNING LAW.

96

 

 

Section 12.13. Counterparts.

96

 

 

Section 12.14. Obligations with Respect to Loan Parties.

96

 

 

Section 12.15. Limitation of Liability.

96

 

 

Section 12.16. Entire Agreement.

96

 

 

Section 12.17. Construction.

97

 

 

Section 12.18. LIABILITY OF TRUSTEES, ETC.

97

 

 

Section 12.19. Patriot Act.

97

 

 

Section 12.20. NO NOVATION.

97

 

 

 

 

- iv -

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1.1.(a)

Pricing

SCHEDULE 1.1.(b)

Acquired Property Lien Documents

SCHEDULE 1.1.(c)

Existing Ground Leases

SCHEDULE 1.1.(d)

List of Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(k)

Financial Statements

SCHEDULE 6.1.(y)

List of Unencumbered Assets

 

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Guaranty

 

EXHIBIT C

Form of Notice of Borrowing

 

EXHIBIT D

Form of Notice of Continuation

 

EXHIBIT E

Form of Notice of Conversion

 

EXHIBIT F

Form of Notice of Swingline Borrowing

 

EXHIBIT G

Form of Swingline Note

 

EXHIBIT H

Form of Revolving Note

 

EXHIBIT I

Form of Compliance Certificate

 

 

 

- v -

 

 


--------------------------------------------------------------------------------



 

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 29, 2005 by and among SENIOR HOUSING PROPERTIES TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), WACHOVIA CAPITAL MARKETS, LLC, as Arranger (the “Arranger”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, each of CITIZENS BANK OF
MASSACHUSETTS and ING REAL ESTATE FINANCE (USA) LLC, as Co-Syndication Agents
(each a “Co-Syndication Agent”), each of CALYON NEW YORK BRANCH and ROYAL BANK
OF CANADA, as Co-Documentation Agents (each a “Co-Documentation Agent”), and
each of the financial institutions initially a signatory hereto together with
their assignees pursuant to Section 12.5.(d).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to Borrower a $250,000,000 revolving credit facility on the terms and
conditions contained in that certain Credit Agreement dated as of June 27, 2002
(as amended and in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) by and among the Borrower, such Lenders, certain other
financial institutions, the Agent and the other parties thereto; and

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $550,000,000, which will include a $50,000,000
letter of credit subfacility and a $50,000,000 swingline subfacility, on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquired Encumbered Properties” means the Senior Housing Assets subject, as of
the Agreement Date, to the Liens created under Acquired Property Lien Documents.

 

“Acquired Property Lien Documents” means those documents relating to the Liens
on the Acquired Encumbered Properties as described on Schedule 1.1.(b), each as
amended, supplemented or otherwise modified from time to time (except that
amendments, supplements and modifications which (x) result in the Lien created
by such lease or mortgage being spread to Senior Housing Assets other than the
Acquired Encumbered Properties or (y) change any non-recourse provisions of such
lease or mortgage applicable to lease or loan payments thereunder in a manner
which is materially adverse to the lessee or mortgagor, must, in each case, be
approved by the Requisite Lenders).

 



 

 


--------------------------------------------------------------------------------



 

 

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted EBITDA” means, with respect to a Person for any given period, EBITDA
for such period less the Capital Expenditure Reserve for such period.

 

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America to residents of the United States of America).

 

“Advisory Agreement” means that certain Advisory Agreement dated as of October
12, 1999 by and between the Borrower and RMR.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
For purposes of this Agreement, Five Star shall not be deemed to be an Affiliate
of the Borrower so long as each of the board of trustees of the Borrower and the
board of directors of Five Star has at least one independent trustee or
independent director who does not serve as both a trustee of the Borrower and a
director of Five Star. The terms “independent director” and “independent
trustee” have the meaning given the term “independent director” under the
listing requirements of the New York Stock Exchange, in the case of the
Borrower, and the American Stock Exchange, in the case of Five Star.

 

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Ancillary Agreement” means, with respect to any Lease, any material incidental
agreement with respect to such Lease (including, by way of example, guarantees,
and management agreements) to which the Borrower or any Subsidiary is a party.

 

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with Table I set forth in Schedule 1.1.(a). Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level in
such table shall effect a change in the Applicable Margin on the Business Day on
which such change occurs. During any period that the Borrower has received
Credit Ratings that are not equivalent, the Applicable Margin shall be
determined by the higher of such two Credit Ratings. During any period for which
the Borrower has not received a Credit Rating from a Rating Agency equal to or
exceeding the minimum Credit Rating specified on Table I set forth in such
Schedule, then the Applicable Margin shall be determined in accordance with
Table II set forth in such Schedule. As of the Agreement Date, the Applicable
Margin is determined based on Level 1 of Table II on such Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at then-current book value, as determined in
accordance with GAAP. In the event of construction of an addition or expansion
to an existing income producing Property, only the addition or expansion shall
be considered an Asset Under Development.

 

“Assignee” has the meaning given that term in Section 12.5.(b).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Base Rent” means the minimum or base rent that a Lease requires a Lessee to
pay. The term excludes: (a) payments (such as real estate taxes, insurance
premiums, and costs of

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

maintenance) that the Lease requires the Lessee to pay third parties; (b) any
element of rent that is conditional, contingent, or not yet capable of
determination; and (c) reserves for capital expenditures paid to the Borrower or
a Subsidiary. If a Lease for multiple Properties does not separately allocate
Base Rent to such Properties, then Base Rent for such Lease shall be reasonably
allocated among such Properties (where necessary) in a manner satisfactory to
Agent.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Expenditure Reserve” means an amount equal to $400 per annum per bed,
for a skilled nursing facility, or per unit for any other Senior Housing Asset,
on which the applicable lease does not require the Lessee to pay for all capital
expenditures.

 

“Capitalization Rate” means 9.50%.

 

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000.00 and which bank or its holding company at the time of
the acquisition thereof has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A-2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody’s, in each case with maturities
of not

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

more than one year from the date acquired; and (e) investments in money market
funds registered under the Investment Company Act of 1940, which have at the
time of the acquisition thereof net assets of at least $500,000,000.00 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.

 

“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.3.(a) and
2.3.(i), respectively (but in the case of the Lender acting as the Agent
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in Swingline Loans pursuant to
Section 2.2.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be reduced from time to time pursuant to
Section 2.11., increased pursuant to Section 2.14., or increased or reduced as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Credit Rating” means, with respect to a Person, the highest rating assigned by
a Rating Agency to each series of rated senior unsecured long term indebtedness
of such Person.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Derivatives Contract” means any “swap agreement” as defined in 11 U.S.C. § 101.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, the termination
value(s) thereof determined in accordance with GAAP.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Due Diligence Reports” means, as to any Senior Housing Asset Pool or individual
Senior Housing Asset not in a Senior Housing Asset Pool, (a) a Lease Abstract,
in the case of Senior Housing Assets that are leased pursuant to Leases, and (b)
such other information as the Agent may reasonably request in order to evaluate
such Senior Housing Asset Pool or Senior Housing Asset.

 

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or non-recurring items and extraordinary or non-recurring
gains and losses; (v) in the case of the Borrower, funds received by the
Borrower or a Subsidiary as rent but which are reserved for capital expenses and
(vi) in the case of the Borrower, distributions on the existing Trust Preferred
Securities; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates. Deferred percentage rent adjustments required under
GAAP, and amortization of intangibles pursuant to Statement of Financial
Accounting Standards number 141 and the like, shall be disregarded in
determinations of EBITDA (to the extent such adjustments would otherwise have
been included in the determination of EBITDA).

 

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless a Default or Event of Default shall exist, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests) and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to

 

- 7 -

 

 


--------------------------------------------------------------------------------



 

the extension of such Secured Indebtedness. In addition, (w) each of SNH Capital
Trust Holdings, SNH Capital Trust I, SNH Capital Trust II and SNH Capital Trust
III shall be deemed to be an Excluded Subsidiary so long as any of the Trust
Preferred Securities remains outstanding, (x) Leisure Park Venture Limited
Partnership shall be deemed to be an Excluded Subsidiary so long as any
Indebtedness secured by the Acquired Property Lien Documents described in Part I
of Schedule 1.1.(b) remains outstanding, (y) CCC of Kentucky Trust shall be
deemed to be an Excluded Subsidiary so long as any Indebtedness secured by the
Acquired Property Lien Documents described in Part II or Part III of
Schedule 1.1.(b) remains outstanding and (z) each GMAC Subsidiary shall be
deemed to be an Excluded Subsidiary so long as any Property owned by such GMAC
Subsidiary remains subject to a Lien arising in connection with any Acquired
Property Lien Document described in Part IV of Schedule 1.1.(b).

 

“Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.

 

“Facility Fee” means the per annum percentage in Table I or II, as applicable,
set forth in Schedule 1.1.(a) corresponding to the Level at which the
“Applicable Margin” is determined in accordance with the definition thereof. As
of the Agreement Date, the Facility Fee is determined in accordance with Level 1
of Table II on such Schedule.

 

“Fair Market Value” means, with respect to (a) a security listed on a principal
national securities exchange, the price of such security as reported on such
exchange by any widely recognized reporting method customarily relied upon by
financial institutions and (b) with respect to any other property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc. and its successors.

 

“Five Star” means Five Star Quality Care, Inc., a Maryland corporation, and its
successors.

 

 

- 8 -

 

 


--------------------------------------------------------------------------------



 

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Floating Rate Debt” means all Indebtedness of the Borrower and its Subsidiaries
which bears interest at fluctuating rates (and in any event shall include all
Loans and other Indebtedness of the Borrower under any of the Loan Documents)
and for which the Borrower or any such Subsidiary has not obtained Interest Rate
Agreements which effectively cause such variable rates to be equivalent to fixed
rates less than or equal to (a) the rate (as reasonably determined by the Agent)
borne by United States 10-year Treasury Notes at the time the applicable
Interest Rate Agreement became effective plus (b) 3.0% per annum.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, for any period, (a) net income of the Borrower
for such period determined on a consolidated basis exclusive of the following
(to the extent included in the determination of such net income): (i)
depreciation and amortization; (ii) gains and losses from extraordinary or
non-recurring items; (iii) gains and losses on sales of real estate; (iv) gains
and losses on investments in marketable securities; (v) provisions/benefits for
income taxes for such period; and (vi) distributions on the existing Trust
Preferred Securities plus (b) the Borrower’s share of Funds From Operations from
Unconsolidated Affiliates. Straight line rent leveling adjustments and deferred
percentage rent adjustments required under GAAP, and amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141 and the like,
shall be disregarded in determinations of Funds From Operations (to the extent
such adjustments otherwise would be included in the determination of Funds From
Operations).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“GMAC Subsidiaries” means, collectively, the entities set forth in Part IV(A) of
Schedule 1.1.(b).

 

“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

- 9 -

 

 


--------------------------------------------------------------------------------



 

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, regulatory, judicial, public or statutory
instrumentality, authority, body, agency, bureau or entity (including, without
limitation, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.

 

“Ground Lease” means (x) each ground lease set forth on Schedule 1.1.(c), as
amended, supplemented or otherwise modified from time to time (provided that any
amendment, supplement or other modification thereof does not (I) decrease the
remaining term thereof unless a purchase option or extension option is granted
in exchange for such decrease, (II) change any right of the lessee to mortgage
and encumber its interest in the leased property or the free transferability of
the lessee’s interest under such lease in a manner which is materially adverse
to the lessee, or (III) change any obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so, in each case in a manner which is materially adverse to such
holder) and (y) a ground lease containing the following terms and conditions:
(a) either (i) a remaining term (taking into account extensions which may be
effected by the lessee without the consent of the lessor) of no less than 30
years from the Agreement Date, or (ii) the right of the lessee to purchase the
property on terms reasonably acceptable to the Agent; (b) the right of the
lessee to mortgage and encumber its interest in the leased property; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; and (d) free
transferability of the lessee’s interest under such lease, including ability to
sublease, subject to only reasonable consent provisions.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary or an Unleveraged Non-Domestic Subsidiary).

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying

 

- 10 -

 

 


--------------------------------------------------------------------------------



 

of funds to or investing in a Person on account of all or any part of such
Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity” (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (1) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (2) evidenced by bonds,
debentures, notes or similar instruments, or (3) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(1) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (2) does not (and is not
required pursuant to GAAP to) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference; (g) all obligations of such
Person in respect of any take-out commitment or forward equity commitment
(excluding, in the case of the Borrower and its Subsidiaries, any such
obligation that can be satisfied solely by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (h) all Indebtedness of other
Persons which such Person has Guaranteed or is otherwise recourse to such Person
(excluding guarantees required under Applicable Laws, or by any Governmental
Authority, as a condition to ownership of Senior Housing Assets), valued at the
lesser of (1) the stated or determinable amount of the Indebtedness such Person
Guaranteed or, if the amount of such Indebtedness is not stated or determinable,
the maximum reasonably anticipated liability in respect thereof, and (2) the
amount of any express limitation on such Guaranty; (i) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
Permitted Liens of the types described in

 

- 11 -

 

 


--------------------------------------------------------------------------------



 

clauses (a) through (d) and (f) through (j) of the definition of such term) on
property or assets owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness or other payment
obligation, valued, in the case of any such Indebtedness as to which recourse
for the payment thereof is expressly limited to the property or assets on which
such Lien is granted, at the lesser of (1) the stated or determinable amount of
the Indebtedness that is so secured or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (2) the Fair Market Value of such
property or assets; and (j) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s pro rata share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days or 1, 2, 3, 6 or, if available
from all Lenders, 12 months thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period of 1, 2, 3, 6 or 12 months duration that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month. Notwithstanding the
foregoing: (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination Date and (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the immediately following Business Day (or in the case of any
Interest Period other than one having a duration of 7 days, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day).

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having an Investment Grade Rating for the purpose of protecting
against fluctuations in interest rates.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or

 

- 12 -

 

 


--------------------------------------------------------------------------------



 

operating unit of another Person and (y) with respect to any Property or other
asset, the acquisition thereof. Any commitment to make an Investment in any
other Person, as well as any option of another Person to require an Investment
in such Person, shall constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from the Rating Agencies.

 

“Lease” means a (sub)lease of a Property, between the Borrower or a Subsidiary,
as Lessor, and a Lessee.

 

“Lease Abstract” means, as to any Lease for a Senior Housing Asset Pool or
individual Senior Housing Asset not in a Senior Housing Asset Pool, an abstract
of such Lease and Ancillary Agreements in form and substance reasonably
acceptable to the Agent, which shall include a reasonably detailed description
of the following for such Lease and Ancillary Agreements: (a) all rent payable
under such Lease, including a description of Base Rent and other components of
rent payable under such Lease, (b) the term (including provisions for extension)
of the Lease and any related Ancillary Agreements, (c) capital expenditure
provisions, (d) security deposits and other similar deposits required to made by
the Lessee, (e) the terms of any Guaranty of such Lease, including without
limitation, the identity of the guarantor(s), any collateral security for the
obligations of such guarantor(s) and any provisions providing for reduction or
release of the obligations of such guarantor(s) thereunder, (f) termination
events, (g) the terms of any Ancillary Agreements for the Senior Housing Asset
Pool or Senior Housing Asset subject to such Lease, (h) a summary of any
restrictions on the Lessor’s ability to sell, encumber, pledge, mortgage or
otherwise grant Liens upon the Senior Housing Assets subject to such Lease, (i)
restrictions, requirements or other provisions regarding the brand name,
trademark or trade name under which the Lessee may operate any Senior Housing
Asset subject to such Lease, (j) any materials terms that are unusual in nature
or not contained in the majority of the Leases or Ancillary Agreement for the
Unencumbered Senior Housing Assets at such time, (k) expenses that are expressly
subordinate to rent payments, (l) financial reporting requirements of tenants
(including whether tenants are required to be audited annually), (m) financial
covenants applicable to the tenants, (n) provisions requiring the tenants to
comply with applicable licensing requirements and other health care regulatory
requirements and (o) provisions regarding reporting of the results of reviews or
investigations by applicable regulatory authorities.

 

“L/C Commitment Amount” equals $50,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender.

 

 

- 13 -

 

 


--------------------------------------------------------------------------------



 

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent and the Borrower in writing from time to time.

 

“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(without the Agent’s approval) no such (sub)lessee shall be an Affiliate of the
Borrower (including, without limitation, RMR, or any Managing Trustee, but,
subject to compliance with Section 9.10., excluding Five Star and any of its
Subsidiaries at anytime Five Star or any such Subsidiary is an Affiliate),
except during an interim period for Properties which are foreclosed upon or
repossessed upon lease terminations or otherwise by or on behalf of the Borrower
or a Subsidiary.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.3.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period. If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Agent as the rate of interest at which Dollar deposits in the
approximate amount of the LIBOR Loan comprising part of such borrowing

 

- 14 -

 

 


--------------------------------------------------------------------------------



 

would be offered by the Agent to major banks in the London interbank Eurodollar
market at their request at or about 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.

 

“LIBOR Loans” means Revolving Loans bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, other than a
financing statement filed (i) in respect of a lease not constituting a
Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the Uniform Commercial Code as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets in a transaction not otherwise constituting or giving rise to a
Lien; and (d) any agreement by such Person to grant, give or otherwise convey
any of the foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations. Schedule 1.1.(d) sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

 

“Managed Property” means a Senior Housing Asset acquired by the Borrower or a
Subsidiary as a result of, or in connection with, a foreclosure or repossession
(or consensual arrangement in lieu thereof).

 

“Managing Trustee” means either Mr. Barry M. Portnoy or Mr. Gerard M. Martin,
both having a business address c/o RMR, or any duly appointed successor thereto.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is

 

- 15 -

 

 


--------------------------------------------------------------------------------



 

redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests); in each case, on or prior to the date
on which all Revolving Loans are scheduled to be due and payable in full.

 

“Marketable Securities” means (a) one million common shares of HRPT Properties
Trust owned by the Borrower as of the Agreement Date; (b) bank deposits and
certificates of deposit from a bank rated Baa1 or BBB+ or better by a Rating
Agency; (c) government obligations; and (d) commercial paper rated A1 or P1 by a
Rating Agency.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect, and in any event shall include the
Advisory Agreement.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Material Subsidiary” means any Subsidiary to which 2.0% or more of Total Asset
Value is, directly or indirectly, attributable.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage Note” means a promissory note satisfying all of the following
requirements: (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a Lien on a Senior Housing
Asset or another Property the improvements on which are of a type similar to
improvements located on the Properties as of the Agreement Date; (c) such real
property and related improvements are not subject to any environmental
conditions or other matters which, individually or collectively, materially
impair the value of such real property or related improvements; and (d) if the
Borrower or any Subsidiary were to acquire such real property and related
improvements, no Default or Event of Default would result from such acquisition.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan

 

- 16 -

 

 


--------------------------------------------------------------------------------



 

years made contributions, including for these purposes any Person which ceased
to be a member of the ERISA Group during such five year period.

 

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits or limits the creation or assumption
of any Lien on any assets of a Person or entitles another Person to obtain or
claim the benefit of a Lien on any assets of such Person; provided, however, the
following shall not constitute a Negative Pledge for purposes of this Agreement:
an agreement (a) that (i) establishes a maximum ratio of unsecured debt to
unencumbered assets, or of secured debt to total assets, or otherwise conditions
a Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets, or
(ii) limits cross-collateralization of specific assets or pools of assets with
other assets or pools of assets or otherwise imposes documentary, procedural or
other conditions or requirements in connection with a Person’s encumbering its
assets, but (b) that does not generally prohibit (i) the encumbrance of its
assets or (ii) the encumbrance of specific assets.

 

“Net Operating Income” or “NOI” means, with respect to a Senior Housing Asset,
Senior Housing Asset Pool or Mortgage Note, Adjusted EBITDA attributable to such
Senior Housing Asset, Senior Housing Asset Pool or Mortgage Note. In no event
shall Net Operating Income for any Senior Housing Asset, Senior Housing Asset
Pool or Mortgage Note be less than $0.

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

 

- 17 -

 

 


--------------------------------------------------------------------------------



 

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent, the Swingline Lender
or any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6., or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge, or (iii) in the case of a
Senior Housing Asset or Senior Housing Asset Pool, when considered in the
aggregate with all other Liens on such Senior Housing Asset (or Senior Housing
Asset Pool), which Lien does not materially detract from (A) if the Senior
Housing Asset subject to such Lien is part of a Senior Housing Asset Pool, the
value of such Senior Housing Asset Pool, or (B) if the Senior Housing Asset
subject to such Lien is not part of a Senior Housing Asset Pool, the value of
such Senior Housing Asset; (b) Liens consisting of deposits or pledges made, in
the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person and, in the case of the
Borrower or any Subsidiary, Liens granted by any tenant on

 

- 18 -

 

 


--------------------------------------------------------------------------------



 

its leasehold estate in a Property which are subordinate to the interest of the
Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Schedule 6.1.(f); (e) deposits to
secure trade contracts (other than for Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (f) the lessor’s interest in
property leased to the Borrower or any of its Subsidiaries pursuant to a lease
permitted by this Agreement; (g) the interests of tenants, operators or managers
of Properties; (h) Liens in favor of the Agent for the benefit of the Lenders;
(i) Liens required under Applicable Law, or by any Governmental Authority, as a
condition to ownership or operation of Senior Housing Assets; and (j) Liens
which are also secured by restricted cash or Cash Equivalents of equal or
greater value.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to four percent (4.0%) plus the Base Rate as in effect from time to
time.

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) to the Borrower or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full. Payments made with respect to the existing Trust Preferred Securities will
be considered Preferred Dividends.

 

“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both, including the existing Trust Preferred
Securities.

 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender acting as the Agent as its prime rate from time to time. The Prime Rate
is not necessarily the best or the lowest rate of interest offered by the Lender
acting as the Agent or any other Lender.

 

- 19 -

 

 


--------------------------------------------------------------------------------



 

 

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property and related personal property,
either owned in fee simple or leased pursuant to a Ground Lease by the Borrower
or any consolidated Subsidiary. With respect to a Mortgage Note or other
promissory note secured by real property, the term Property means each parcel of
real property, and related personal property, securing such Mortgage Note or
other promissory note.

 

“Rating Agencies” means S&P and Moody’s. If either such corporation ceases to
act as a securities rating agency or ceases to provide ratings with respect to
the senior long-term unsecured debt obligations of the Borrower, then the
Borrower may designate as a replacement Rating Agency Fitch or any other
nationally recognized securities rating agency acceptable to the Agent.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“RMR” means Reit Management & Research, LLC, together with its successors and
permitted assigns.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount of the Loans and Letter of Credit Liabilities (excluding Defaulting
Lenders who, accordingly, are not entitled to vote). For purposes of this
definition, a Lender (other than the Swingline Lender) shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under

 

- 20 -

 

 


--------------------------------------------------------------------------------



 

the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.10.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Borrower and the Guarantors, shall include (without duplication) the Borrower’s
pro rata share of the Secured Indebtedness of its Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Senior Housing Asset” means any Property on which the improvements consist only
of one or more of the following: (a) senior residences, (b) independent living
facilities, (c) congregate communities, (d) assisted living facilities, (e)
nursing homes, (f) hospitals and (g) other Property primarily used for senior
citizen residences or health care services, together with other improvements
incidental thereto.

 

 

- 21 -

 

 


--------------------------------------------------------------------------------



 

 

“Senior Housing Asset Pool” means any group of two or more Properties,
substantially all of the value of which is attributable to Senior Housing
Assets, that are (a) leased to a Lessee pursuant to a single Lease, (b) leased
pursuant to Leases that are cross-defaulted (as to defaults by Lessee) and which
the Borrower has designated in a notice to the Agent (which designation has not
been withdrawn by the Borrower) to be a Senior Housing Asset Pool, or
(c) Managed Properties managed under one management agreement (or multiple
management agreements with the same or affiliated managers that are
cross-defaulted) and which the Borrower has designated in a notice to the Agent
(which designation has not been withdrawn by the Borrower) to be a Senior
Housing Asset Pool.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which consolidated with those of such Person pursuant to GAAP. SNH Capital
Trust I shall be considered to be a Subsidiary.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

 

 

- 22 -

 

 


--------------------------------------------------------------------------------



 

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

 

“Tangible Net Worth” means, as of any given time: (a) the unallocated gross book
value (exclusive of depreciation and amortization) of all real estate assets of
the Borrower and its Subsidiaries that constitute Properties at such time; plus
(b) the book value of other assets (excluding any assets described in the
immediately preceding clause (a)) of the Borrower and its Subsidiaries; less (c)
all amounts appearing on the assets side of a consolidated balance sheet of the
Borrower for assets separately classified as intangible assets under GAAP
(except for allocations of property purchase prices pursuant to Statement of
Financial Accounting Standards number 141 and the like); less (d) all Total
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means November 30, 2009.

 

“Titled Agent” means any of the Sole Lead Arranger, the Sole Book Runner, the
Co-Syndication Agents or the Co-Documentation Agents, and their respective
successors and permitted assigns.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended: (a)
with respect to all Properties owned (or leased pursuant to a Ground Lease) by
the Borrower or any Subsidiary for such entire fiscal quarter, (i) Adjusted
EBITDA attributable to such Properties for such period multiplied by (ii) 4
divided by (iii) the Capitalization Rate; (b) the purchase price paid for any
Property acquired during such fiscal quarter (less any amounts paid as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
other similar arrangements and prior to allocations of property purchase prices
pursuant to Statement of Financial Accounting Standards number 141 and the
like); (c) all Marketable Securities, cash and cash equivalents; (d) the book
value of all Assets Under Development as of the end of such fiscal quarter;
(e) the book value of all Mortgage Notes, and all other promissory notes secured
by a Lien on any Property, as of the end of such fiscal quarter; and (f) the
Borrower’s pro rata share of the preceding items of any Unconsolidated Affiliate
of the Borrower.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (except liabilities resulting from allocations
of property purchase prices pursuant to Statement of Financial Accounting
Standards number 141 and the like), and in any event shall include (without
duplication): (a) all Indebtedness of the Borrower and its Subsidiaries, (b) the
Borrower’s pro rata share of Indebtedness of its Unconsolidated Affiliates and
(c) net obligations of the Borrower and its Subsidiaries under any Derivatives
Contracts not entered into as a hedge against existing Indebtedness, in an
amount equal to the Derivatives Termination Value thereof.

 

 

- 23 -

 

 


--------------------------------------------------------------------------------



 

 

“Trust Preferred Securities” means the 1,095,750 shares of 10.125% trust
preferred securities having a liquidation preference of $25 per share, issued by
SNH Capital Trust I, a Subsidiary of the Borrower, the proceeds of which were
used by such Subsidiary to acquire the Borrower’s 10.125% junior subordinated
debentures due June 15, 2041.

 

“Type” with respect to any Revolving Loan, refers to whether such Revolving Loan
is a LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Asset Value” means, as of the end of a fiscal quarter, the sum of:
(a) unrestricted cash and Cash Equivalents and unencumbered Marketable
Securities of the Borrower and its Subsidiaries; (b) the product of (i) Net
Operating Income for the fiscal quarter most recently ended attributable to
Unencumbered Senior Housing Assets owned or leased by the Borrower or any
Subsidiary for such period, multiplied by (ii) 4 and divided by (iii) the
Capitalization Rate; (c) the purchase price paid for any Unencumbered Senior
Housing Asset acquired during such four fiscal quarter period (less any amounts
paid as a purchase price adjustment, held in escrow, retained as a contingency
reserve, or other similar arrangements); and (d) the book value of all
Unencumbered Mortgage Notes (excluding any Unencumbered Mortgage Note where the
obligor is more than 60 days past due with respect to any payment obligation).
To the extent that the sum of the book value of Unencumbered Mortgage Notes
would, in the aggregate, account for more than 15.0% of Unencumbered Asset
Value, such excess shall be excluded. In addition, to the extent that the value
attributable to Senior Housing Assets leased pursuant to a Ground Lease
constitutes more than 20.0% of the Unencumbered Asset Value, such excess shall
be excluded. If an Unencumbered Senior Housing Asset or Unencumbered Mortgage
Note is not owned as of the last day of such fiscal quarter then such asset
shall be excluded from the foregoing calculations. To the extent that
Non-Domestic Properties would, in the aggregate, account for more than 10.0% of
Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered Mortgage Note” means a Mortgage Note satisfying all of the
following requirements: (a) such Mortgage Note is owned directly by the
Borrower, a Guarantor or an Unleveraged Non-Domestic Subsidiary; (b) neither
such Mortgage Note, nor any interest of the Borrower, such Guarantor or such
Unleveraged Non-Domestic Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (d) and (f)
through (j) of the definition thereof or Liens in favor of the Borrower or a
Guarantor) or to any Negative Pledge; (c) if such Mortgage Note is owned by a
Subsidiary, (i) none of the Borrower’s direct or indirect ownership interest in
such Subsidiary is subject to any Lien (other than Permitted Liens of the types
described in clauses (a) through (d) and (f) through (j) of the definition
thereof or Liens in favor of the Borrower, a Guarantor or an Unleveraged
Non-Domestic Subsidiary) or to any Negative Pledge and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to sell, transfer or
otherwise dispose of such Mortgage Note

 

- 24 -

 

 


--------------------------------------------------------------------------------



 

without the need to obtain the consent of any Person; (d) no Senior Housing
Asset (nor any related improvements) securing such Mortgage Note is subject to
any Lien (other than the Lien securing such Mortgage Note, Permitted Liens of
the types described in clauses (a) through (d) and (f) through (j) of the
definition thereof, subordinate Liens, and Liens in favor of the Borrower, a
Guarantor or an Unleveraged Non-Domestic Subsidiary); and (e) such Mortgage Note
(i) has been designated by the Borrower as an “Unencumbered Mortgage Note” on
Schedule 6.1.(y) or on an Unencumbered Senior Housing Asset Certificate
delivered by the Borrower to the Agent pursuant to Section 8.3. or 8.4.(o), and
(ii) has not been removed by the Borrower from “Unencumbered Mortgage Notes”
pursuant to Section 8.4.(p).

 

“Unencumbered NOI” means, for any given period, (a) the aggregate NOI
attributable to Unencumbered Senior Housing Assets (net of the NOI attributable
to the Acquired Encumbered Properties) for such period plus (b) NOI with respect
to Unencumbered Mortgage Notes for such period; provided that for purposes of
this definition, for any period in which NOI would otherwise include revenues or
reserves in respect of a Delinquent Unencumbered Asset (as defined below) in
accordance with GAAP, any such revenues or reserves shall be excluded in the
calculation of NOI for such period and in lieu thereof any payments received by
the applicable Person during such period in respect of such Delinquent
Unencumbered Asset shall be included as revenues (except to the extent such
payment were included in the calculation of NOI for a prior period). For such
purposes, “Delinquent Unencumbered Asset” means any Unencumbered Senior Housing
Assets as to which the Lessee is more than 60 days past due with respect to any
payment obligations under any Lease for such Senior Housing Asset and any
Unencumbered Mortgage Note where the obligor is more than 60 days past due with
respect to any payment obligation.

 

“Unencumbered Senior Housing Asset” means each Senior Housing Asset that
satisfies all of the following requirements: (a) such Senior Housing Asset is
(i) owned in fee simple solely by the Borrower, a Guarantor or an Unleveraged
Non-Domestic Subsidiary or (ii) leased solely by the Borrower, a Guarantor or an
Unleveraged Non-Domestic Subsidiary pursuant to a Ground Lease; (b) such Senior
Housing Asset is not an Asset Under Development and is in service; (c) neither
such Senior Housing Asset, nor any interest of the Borrower, such Guarantor or
such Unleveraged Non-Domestic Subsidiary therein, is subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (d) and (f)
through (j) of the definition thereof or Liens in favor of the Borrower, a
Guarantor or an Unleveraged Non-Domestic Subsidiary) or to any Negative Pledge;
(d) if such Senior Housing Asset is owned by a Subsidiary, (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens of the types described in clauses (a)
through (d) and (f) through (j) of the definition thereof or Liens in favor of
the Borrower, a Guarantor or an Unleveraged Non-Domestic Subsidiary) or to any
Negative Pledge and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right, without the need to obtain the consent of any Person,
to (x) sell, transfer or otherwise dispose of such Senior Housing Asset and
(y) to create Liens on such Senior Housing Asset as security for Indebtedness of
the Borrower or such Subsidiary, as applicable; (e) such Senior Housing Asset is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters which, individually
or collectively, materially impair the value of such Senior Housing Asset; and
(f) such Senior Housing Asset (x) has been designated by the Borrower as an
“Unencumbered Senior Housing

 

- 25 -

 

 


--------------------------------------------------------------------------------



 

Asset” on Schedule 6.1.(y) or on an Unencumbered Senior Housing Asset
Certificate delivered by the Borrower to the Agent pursuant to Section 8.3. or
8.4.(o), and (y) has not been removed voluntarily by the Borrower from
“Unencumbered Senior Housing Assets” pursuant to Section 8.4.(p). In addition, a
Senior Housing Asset Pool or the portion thereof comprised of Senior Housing
Assets which are individually Unencumbered Senior Housing Assets shall
constitute an Unencumbered Senior Housing Asset for purposes of this Agreement.
For purposes of this definition, the Liens granted pursuant to the Acquired
Property Lien Documents will not result in the exclusion of the 31 Senior
Housing Assets in the Senior Housing Asset Pool leased to Five Star as an
Unencumbered Senior Housing Asset under the immediately preceding clause (c) so
long as such Liens encumber only the Acquired Encumbered Properties, and the
value of such Unencumbered Senior Housing Asset shall be determined net of the
value attributable to the Acquired Encumbered Properties.

 

“Unencumbered Senior Housing Asset Certificate” has the meaning given that term
in Section 8.3.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unleveraged Non-Domestic Subsidiary” means any Subsidiary (a) the principal
Properties of which are Non-Domestic Properties, (b) which does not have
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of the total assets of such Subsidiary (excluding Indebtedness owed to the
Borrower or one or more Guarantors) and (c) which has been designated as such by
notice from the Borrower to the Agent.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness.

 

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such

 

- 26 -

 

 


--------------------------------------------------------------------------------



 

Person or one or more other Subsidiaries of such Person or by such Person and
one or more other Subsidiaries of such Person.

 

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Charlotte, North Carolina time.

 

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a)               Generally. Subject to the terms and conditions hereof, during
the period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

 

(b)               Requesting Revolving Loans. The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) or the information contained in a telephonic notice of
borrowing (if such telephonic notice is received prior to a Notice of Borrowing)
to each

 

- 27 -

 

 


--------------------------------------------------------------------------------



 

Lender promptly upon receipt by the Agent. Each Notice of Borrowing or
telephonic notice of each borrowing shall be irrevocable once given and binding
on the Borrower.

 

(c)               Disbursements of Revolving Loan Proceeds. No later than 1:00
p.m. on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. With respect to Revolving Loans to be made after
the Effective Date, unless the Agent shall have been notified by any Lender
prior to the specified date of borrowing that such Lender does not intend to
make available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

(d)               Repayment of Loans Outstanding under Existing Credit
Agreement. The Borrower and the Lenders agree that on the Effective Date all
Loans (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement shall be repaid with the proceeds of the Loans to be
made by the Lenders hereunder on the Effective Date.

 

Section 2.2. Swingline Loans.

(a)               Swingline Loans. Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)               Procedure for Borrowing Swingline Loans. The Borrower shall
give the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Swingline Borrowing sent to the Swingline Lender by
telecopy on the same day of the giving of such telephonic notice. On the date of
the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Swingline Lender will
make the proceeds of such Swingline Loan available to the Borrower in Dollars,
in immediately available funds, at the account specified by the Borrower in the
Notice

 

- 28 -

 

 


--------------------------------------------------------------------------------



 

of Swingline Borrowing not later than 11:00 a.m. on such date if the Swingline
Lender received such Notice of Swingline Borrowing by 9:00 a.m. on such date,
and otherwise not later than 4:00 p.m. on such date.

 

(c)               Interest. Swingline Loans shall bear interest at a per annum
rate equal to the Base Rate plus the Applicable Margin for Base Rate Loans (or
at such other rate or rates as the Borrower and the Swingline Lender may agree
from time to time in writing). Interest payable on Swingline Loans is solely for
the account of the Swingline Lender. All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.4. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)               Swingline Loan Amounts, Etc. Each Swingline Loan shall be in
the minimum amount of $1,000,000 and integral multiples of $500,000 or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)               Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). If the Agent has
neither (x) received a Notice of Borrowing indicating that such Swingline Loan
is to be repaid with the proceeds thereof nor (y) received notice from the
Borrower that it intends to repay such Swingline Loan on a specified date and,
in the case of this clause (y) only, such Swingline Loan is not repaid by
11:30 a.m. on such date, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans (which shall be Base Rate Loans) from the
Lenders in an amount equal to the principal balance of such Swingline Loan. The
limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans made pursuant to this subsection. The Swingline Lender shall give notice
to the Agent of any such borrowing of Base Rate Loans not later than 12:00 noon
on the proposed date of such borrowing, and the Agent shall promptly give notice
to the Lenders of any such borrowing of Base Rate Loans. No later than 2:00 p.m.
on such date, each Lender will make available to the Agent at the Principal
Office for the account of Swingline Lender, in immediately available funds, the
proceeds of the Base Rate Loan to be made by such Lender and, to the extent of
such Base Rate Loan, such Lender’s participation in the Swingline Loan so repaid
shall be deemed to be funded by such Base Rate Loan. The Agent shall pay the
proceeds of such Base Rate Loans to the Swingline Lender, which shall apply such
proceeds to repay such Swingline Loan. At the time each Swingline Loan is made,
each Lender shall automatically (and without any further notice or action) be
deemed to have purchased from the

 

- 29 -

 

 


--------------------------------------------------------------------------------



 

Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan. If the Lenders are prohibited from making Loans required to be
made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan. If such amount is not in fact made available
to the Swingline Lender by any Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise). A Lender’s obligation to make
payments in respect of a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any claim of setoff, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have or claim
against the Agent, the Swingline Lender or any other Person whatsoever, (ii) the
occurrence or continuation of a Default or Event of Default (including without
limitation, any of the Defaults or Events of Default described in
Sections 10.1.(f) or 10.1.(g)) or the termination of any Lender’s Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Agent, any Lender or the Borrower or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

Section 2.3. Letters of Credit.

(a)               Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

 

(b)               Terms of Letters of Credit. At the time of issuance, the
amount, form, terms and conditions of each Letter of Credit, and of any drafts
or acceptances thereunder, shall be subject to approval by the Agent and the
Borrower. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date.

 

 

- 30 -

 

 


--------------------------------------------------------------------------------



 

 

(c)               Requests for Issuance of Letters of Credit. The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit (i) the proposed initial Stated
Amount, (ii) the beneficiary or beneficiaries, and (iii) the proposed expiration
date. The Borrower shall also execute and deliver such customary letter of
credit application forms as requested from time to time by the Agent. Provided
the Borrower has given the notice prescribed by the first sentence of this
subsection and subject to Section 2.13. and the other terms and conditions of
this Agreement, including, without limitation, the satisfaction of any
applicable conditions precedent set forth in Article V., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary and will notify each Lender of the issuance of
such Letter of Credit within a reasonable time after the issuance thereof. Upon
the written request of the Borrower, the Agent shall deliver to the Borrower a
copy of each issued Letter of Credit within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)               Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.3.(i) such Lender’s Commitment
Percentage of such payment.

 

(e)               Manner of Reimbursement. Upon its receipt of a notice referred
to in the immediately preceding subsection (d), the Borrower shall advise the
Agent whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment. If the Borrower fails to so advise the Agent, or if the Borrower fails
to reimburse the Agent for a demand for payment under a Letter of Credit by the
date of such payment, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Agent shall give each Lender prompt notice (which shall be no later than 12:00
p.m.) on the proposed date of borrowing of the amount of the Revolving Loan to
be made available to the Agent which each Lender shall make available to the
Agent not later than 1:00 p.m. on such date and (ii) if such conditions would
not permit the making of

 

- 31 -

 

 


--------------------------------------------------------------------------------



 

Revolving Loans, the provisions of subsection (j) of this Section shall apply.
The limitations of Section 3.5.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

 

(f)                Effect of Letters of Credit on Commitments. Upon the issuance
by the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)               Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligation. In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Agent shall only be required to
use the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Agent or any Lender any liability to
the Borrower or any Lender. In this connection, the obligation of the Borrower
to reimburse the Agent for any drawing made under any Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances whatsoever, including
without limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions

 

- 32 -

 

 


--------------------------------------------------------------------------------



 

contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit or any other Person of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section, the Borrower shall have no obligation to indemnify
the Agent or any Lender in respect of any liability incurred by the Agent or
such Lender arising solely out of the gross negligence or willful misconduct of
the Agent or such Lender in respect of a Letter of Credit as actually and
finally determined by a court of competent jurisdiction. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

 

(h)               Amendments, Etc. The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders shall have consented thereto. In connection with any such amendment,
supplement or other modification, the Borrower shall pay the Fees, if any,
payable under the last sentence of Section 3.6.(b).

 

(i)                Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of

 

- 33 -

 

 


--------------------------------------------------------------------------------



 

such Reimbursement Obligation (other than the Fees payable to the Agent pursuant
to the second and last sentences of Section 3.6.(b)).

 

(j)                Payment Obligation of Lenders. Each Lender severally agrees
to pay to the Agent on demand in immediately available funds in Dollars the
amount of such Lender’s Commitment Percentage of each drawing paid by the Agent
under each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.3.(d); provided, however, that the maximum amount
payable by any Lender in respect of any drawing under any Letter of Credit,
whether pursuant to this subsection or the immediately preceding subsection (e),
shall not exceed such Lender’s Commitment Percentage of such drawing. Each such
Lender’s obligation to make such payments to the Agent under this subsection,
and the Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1.(f) or
10.1.(g) or (iv) the termination of the Commitments. Each such payment to the
Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

(k)               Information to Lenders. Upon the request of any Lender from
time to time, the Agent shall deliver to such Lender information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
Other than as set forth in this subsection, the Agent shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of the Agent to perform its requirements
under this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

 

Section 2.4. Rates and Payment of Interest on Loans.

(a)               Rates. The Borrower promises to pay to the Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

 

(i)                during such periods as such Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time) plus the Applicable Margin; and

 

(ii)               during such periods as such Loan is a LIBOR Loan, at the
Adjusted Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

- 34 -

 

 


--------------------------------------------------------------------------------



 

 

(b)               Payment of Interest. Accrued interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, on the last day of
each Interest Period therefor, and, if such Interest Period is longer then three
months, at three month intervals following the first day of such Interest
Period, and (iii) in the case of any Loan, upon the payment, prepayment or
Continuation thereof or the Conversion of such Loan to a Loan of another Type
(but only on the principal amount so paid, prepaid, Continued or Converted).
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower. All determinations by the
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

(c)               Ratings Change. If during any period in which the Applicable
Margin is determined by reference to Table I on Schedule 1.1.(a), the Applicable
Margin shall change as a result of a change in the Borrower’s Credit Rating and
then within a 90-day period change back to the Applicable Margin in effect at
the beginning of such period as a result of another change in such Credit
Rating, and (i) if the initial change in the Applicable Margin were an increase,
then the Borrower will receive as a credit against its Obligations any
incremental interest expense with respect to the Loans and the Facility Fee for
the period during which the increase existed and (ii) if the initial change in
the Applicable Margin were a decrease, then the Borrower shall promptly pay to
the Agent for the benefit of the Lenders additional interest with respect to the
Loans and additional Facility Fees for the period during which the decrease
existed determined as if such decrease had not occurred.

 

Section 2.5. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.6. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans, together with all other amounts then
outstanding under this Agreement, on the Termination Date.

 

Section 2.7. Prepayments.

(a)               Optional. Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the Agent
at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan.

 

(b)               Mandatory. If at any time the aggregate principal amount of
all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans, exceeds the aggregate amount of the Commitments in
effect at such time, the Borrower shall immediately pay to the Agent for the

 

- 35 -

 

 


--------------------------------------------------------------------------------



 

accounts of the Lenders the amount of such excess. Such payment shall be applied
to pay all amounts of principal outstanding on the Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time the remainder, if any, shall be deposited
into the Collateral Account for application as provided in Section 10.5. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
subsection prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.

 

Section 2.8. Continuation.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation of a LIBOR Loan. Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, or other similar form of transmission, of the
proposed Continuation. If the Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Loan in accordance with this Section, such
Loan will automatically, on the last day of the current Interest Period
therefor, be Continued as a LIBOR having an Interest Period of 1 month;
provided, however, if a Default or Event of Default exists at such time, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.9. or the Borrower’s failure to comply with any of the terms of such
Section.

 

Section 2.9. Conversion.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Revolving Loan of one Type into a Revolving Loan
of another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be
made on, and only on, the last day of an Interest Period for such LIBOR Loan
and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted. Each such Notice of Conversion shall be given not later than 11:00
a.m. on the Business Day prior to the date of any proposed Conversion into Base
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans. Promptly after receipt of a Notice of Conversion,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Conversion. Subject to the restrictions specified
above, each Notice of Conversion shall be by telephone (confirmed immediately in
writing) or telecopy in the form of a Notice of Conversion specifying (a) the
requested date of such

 

- 36 -

 

 


--------------------------------------------------------------------------------



 

Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

 

Section 2.10. Notes.

(a)               Revolving Note. The Revolving Loans made by each Lender shall,
in addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit H (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

 

(b)               Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error.

 

(c)               Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by
the Borrower of (i) written notice from a Lender that a Note of such Lender has
been lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower, or (B) in the case of mutilation,
upon surrender and cancellation of such Note, the Borrower shall at its own
expense execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

 

Section 2.11. Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than 15 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent. The Agent will promptly transmit such notice to each Lender. The
Commitments may not be reduced below $200,000,000 in the aggregate unless the
Borrower terminates the Commitments in their entirety, and, once terminated or
reduced, the Commitments may not be increased or reinstated. Any reduction in
the aggregate amount of the Commitments shall result in a proportionate
reduction (rounded to the next lowest integral multiple of multiple of $100,000)
in the Swingline Commitment and the L/C Commitment Amount.

 

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date (the “Facility Termination Date”) the Commitments are terminated
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on the Facility Termination

 

- 37 -

 

 


--------------------------------------------------------------------------------



 

Date, pay to the Agent an amount of money equal to the Stated Amount of such
Letter(s) of Credit for deposit into the Collateral Account.

 

Section 2.13. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time.

 

Section 2.14. Increase of Commitments.

With the prior consent of the Agent (which shall not be unreasonably withheld or
delayed), the Borrower shall have the right at any time and from time to time
during the period beginning on the Effective Date to but excluding the
Termination Date to request increases in the aggregate amount of the Commitments
(provided that after giving effect to any increases in the Commitments pursuant
to this Section, the aggregate amount of the Commitments may not exceed
$1,100,000,000) by providing written notice to the Agent, which notice shall be
irrevocable once given. Each such increase in the Commitments must be in an
aggregate minimum amount of $50,000,000 and integral multiples of $5,000,000 in
excess thereof. No Lender shall be required to increase its Commitment and any
new Lender(s) becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. In the event a new Lender or
Lenders become a party to this Agreement, or if any existing Lender agrees to
increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or increases its Commitment, in the case of an existing Lender) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (as determined after giving effect to the increase of Commitments) of
any outstanding Revolving Loans, by making available to the Agent for the
account of such other Lenders at the Principal Office, in same day funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Lender plus (B) the aggregate
amount of payments previously made by the other Lenders under Sections 2.2.(e)
or 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid to
and as of such date on such portion of the outstanding principal amount of such
Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if any,
to such Lenders under Section 4.4. as a result of the prepayment of any such
Revolving Loans. No increase of the Commitments may be effected under this
Section if either (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase (except for representations or warranties
which expressly relate solely to an earlier date). In connection with any
increase in the aggregate amount of the Commitments pursuant to this subsection,
(a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall make
appropriate arrangements so that each new Lender, and

 

- 38 -

 

 


--------------------------------------------------------------------------------



 

any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within 2
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Commitments.

 

Section 2.15. Extension of Termination Date.

The Borrower may request that the Agent and the Lenders extend the current
Termination Date by one year by executing and delivering to the Agent at least
30 days but not more than 120 days prior to the current Termination Date, a
written request for such extension. The Agent shall forward to each Lender a
copy of any such request delivered to the Agent promptly upon receipt thereof.
Subject to satisfaction of the following conditions, the Termination Date shall
be extended for one year: (a) no Default or Event of Default shall exist as of
the date of the current Termination Date or would exist immediately after giving
effect to the requested extension; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party would be true and correct immediately after
giving effect to the requested extension of the Termination Date, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder and (c) the
Borrower shall have paid the Fees payable under Section 3.6.(d). The Termination
Date may only be extended one time pursuant to this Section.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2.
and 3.3., the Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time from any special or general deposit
account of the Borrower with the Agent (with notice to the Borrower). The
Borrower shall, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of the Agent’s receipt thereof. If the Agent fails to pay such
amount to a Lender as provided in the previous sentence, the Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall be payable for the period of such extension.

 

 

- 39 -

 

 


--------------------------------------------------------------------------------



 

 

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.6.(a), the first sentence of
Section 3.6.(b) and Sections 3.6.(c) and (d) shall be made for the account of
the Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.6.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Revolving Loans) or their
respective Revolving Loans (in the case of Conversions and Continuations of
Revolving Loans) and the then current Interest Period for each Lender’s portion
of each Loan of such Type shall be coterminous; (e) the Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be pro rata in accordance with their respective Commitments; and (f) the
Lenders’ participation in, and payment obligations in respect of, Swingline
Loans under Section 2.2., shall be pro rata in accordance with their respective
Commitments. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the Swingline Lender
only (except to the extent any Lender shall have acquired and funded a
participating interest in any such Swingline Loan pursuant to Section 2.2.(e)).

 

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4. To such end, all the Lenders shall make appropriate

 

- 40 -

 

 


--------------------------------------------------------------------------------



 

adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5. Minimum Amounts.

(a)               Borrowings and Conversions. Each borrowing of Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or, in any case, the aggregate amount of the unused
Commitments). Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

(b)               Prepayments. Each voluntary prepayment of Revolving Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof (or, if less, the aggregate principal amount of
Revolving Loans then outstanding).

 

(c)               Reductions of Commitments. Each reduction of the Commitments
under Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

 

(d)               Letters of Credit. The initial Stated Amount of each Letter of
Credit shall be at least $500,000.

 

Section 3.6. Fees.

(a)               Facility Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee for
the period from and including the Agreement Date to but excluding the date such
Lender’s Commitment is terminated or reduced to zero or the Termination Date,
such fee to be paid in arrears on (i) the last Business Day of March, June,
September and December in each year, (ii) the date of each reduction in the
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date.

 

 

- 41 -

 

 


--------------------------------------------------------------------------------



 

 

(b)               Letter of Credit Fees. The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to the Applicable Margin for LIBOR Loans times the daily average Stated Amount
of each Letter of Credit for the period from and including the date of issuance
of such Letter of Credit (x) to and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full and is not subject to reinstatement, as the case may be. In
addition, the Borrower shall pay to the Agent for its own account and not the
account of any Lender, a fronting fee in respect of each Letter of Credit at the
rate equal to one-eighth of one percent (0.125%) per annum on the daily average
Stated Amount of such Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (A) to and including the date such
Letter of Credit expires or is terminated or (B) to but excluding the date such
Letter of Credit is drawn in full. The fees provided for in the immediately
preceding two sentences shall be nonrefundable and payable in arrears (i) on the
last Business Day of March, June, September and December in each year, (ii) on
the Termination Date, (iii) on the date the Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of the Agent.
The Borrower shall pay directly to the Agent from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Agent from time to time in like circumstances with respect to the issuance
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

 

(c)               Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing from
time to time.

 

(d)               Extension Fees. If, pursuant to Section 2.15., the Termination
Date is extended, the Borrower agrees to pay to the Agent for the account of
each Lender an extension fee equal to 0.20% of each such Lender’s Commitment at
the time of such extension. Payment of such fees shall be a condition precedent
to the effectiveness of any such extension.

 

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

 

- 42 -

 

 


--------------------------------------------------------------------------------



 

 

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and in
Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, or any other similar
amounts are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.10. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

 

Section 3.11. Defaulting Lenders.

(a)               Generally. If for any reason any Lender (a “Defaulting
Lender”) shall fail or refuse to perform any of its obligations under this
Agreement or any other Loan Document to which it is a party within the time
period specified for performance of such obligation or, if no time period is
specified, if such failure or refusal continues for a period of two Business
Days after notice from the Agent, then, in addition to the rights and remedies
that may be available to the Agent or the Borrower under this Agreement or
Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall not be paid to

 

- 43 -

 

 


--------------------------------------------------------------------------------



 

such Defaulting Lender and shall be held uninvested by the Agent and either
applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.

 

(b)               Purchase or Cancellation of Defaulting Lender’s Commitment.
Any Lender who is not a Defaulting Lender shall have the right, but not the
obligation, in its sole discretion, to acquire all of a Defaulting Lender’s
Commitment. Any Lender desiring to exercise such right shall give written notice
thereof to the Agent and the Borrower no sooner than 2 Business Days and not
later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents (except as expressly provided in this
subsection (b)). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. Upon
any such purchase or assignment, the Defaulting Lender’s interest in the Loans
and its rights hereunder (but not its liability in respect thereof or under the
Loan Documents or this Agreement to the extent the same relate to the period
prior to the effective date of the purchase except to the extent assigned
pursuant to such purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5.(d), shall pay to the Agent an assignment fee in
the amount of $7,000. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Agent shall apply against
such purchase price any amounts retained by the Agent pursuant to the last
sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

 

Section 3.12. Taxes.

(a)               Taxes Generally. All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be

 

- 44 -

 

 


--------------------------------------------------------------------------------



 

imposed but for a connection between the Agent or a Lender and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of the Agent or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
any Lender’s assets, net income, receipts or branch profits, (iv) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto, and (v) any taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges to the extent imposed as a result of
the failure of the Agent or a Lender, as applicable, to provide and keep current
(to the extent legally able) any certificates, documents or other evidence
required to qualify for an exemption from, or reduced rate of, any such taxes
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges or required by the immediately following subsection (c) to be furnished
by the Agent or such Lender, as applicable (such non-excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

 

(i)                pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)               promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)              pay to the Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent or such
Lender will equal the full amount that the Agent or such Lender would have
received had no such withholding or deduction been required.

 

(b)               Tax Indemnification. If the Borrower fails to pay any Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)               Tax Forms. Prior to the date that any Foreign Lender becomes a
party hereto or the date that any Participant organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia acquires a participation in a Lender’s rights and/or
obligations under this Agreement, such Foreign Lender or Participant shall
deliver to the Borrower and the Agent such certificates, documents or other
evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Foreign Lender or Participant
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States

 

- 45 -

 

 


--------------------------------------------------------------------------------



 

Federal withholding tax imposed under the Internal Revenue Code. Each such
Foreign Lender and Participant shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Agent. The Borrower shall not be required to pay any
amount pursuant to the last sentence of subsection (a) above to any Foreign
Lender, any such Participant or the Agent, if it is organized under the laws of
a jurisdiction outside of the United States of America, if such Foreign Lender,
Participant or the Agent, as applicable, fails to comply with the requirements
of this subsection. If any such Foreign Lender or Participant, to the extent it
may lawfully do so, fails to deliver the above forms or other documentation,
then the Agent or the Borrower may withhold from any payments to be made to such
Foreign Lender, or the Lender (the “Selling Lender”) who sold the participating
interest to such Participant, under any of the Loan Documents such amounts as
are required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender
(including a Selling Lender), such Lender shall indemnify the Agent and the
Borrower therefor, including all penalties and interest, any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section, and
costs and expenses (including all reasonable fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel) of the Agent and the Borrower. The
obligation of the Lenders under this Section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent.

 

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a)               Additional Costs. The Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitment (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12.(a)); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of the
Adjusted Eurodollar Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any commitment of such Lender (including, without limitation, the Commitment of
such Lender hereunder); or (iii) has or would have the

 

- 46 -

 

 


--------------------------------------------------------------------------------



 

effect of reducing the rate of return on capital of such Lender to a level below
that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(b)               Lender’s Suspension of LIBOR Loans. Without limiting the
effect of the provisions of the immediately preceding subsection (a), if, by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

 

(c)               Additional Costs in Respect of Letters of Credit. Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

 

(d)               Notification and Determination of Additional Costs. Each of
the Agent and each Lender agrees to notify the Borrower of any event occurring
after the Agreement Date entitling the Agent or such Lender to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, the failure of the Agent or any Lender to give
such notice shall not release the Borrower from any of its obligations
hereunder; provided, however, that notwithstanding the foregoing provisions of
this Section, the Agent or a Lender, as the case may be, shall not be entitled
to compensation for any such amount relating to any period ending more than six
months prior to the date that the Agent or such Lender, as applicable, first
notifies the Borrower in writing thereof or for any amounts resulting from a
change by any Lender of its Lending Office (other than changes required by
Applicable Law). The Agent and or such Lender agrees to furnish to the Borrower
a certificate setting forth the basis and amount of each request by the Agent or
such Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory

 

- 47 -

 

 


--------------------------------------------------------------------------------



 

Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.

 

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

 

(a)               the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate for such Interest Period, or

 

(b)               the Agent reasonably determines (which determination shall be
conclusive) that the Adjusted Eurodollar Rate will not adequately and fairly
reflect the cost to the Lenders of making or maintaining LIBOR Loans for such
Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6. shall be applicable).

 

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:

 

(a)               any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)               any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such

 

- 48 -

 

 


--------------------------------------------------------------------------------



 

borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may either (i) demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) pay to the Affected Lender the aggregate principal balance of
Loans then owing to the Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to the Affected Lender, whereupon the
Commitment of the Affected Lender shall be terminated and the Affected Lender
shall no longer be a party hereto or have any rights or obligations hereunder or
under any of the other Loan Documents. Each of the Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Agent, such Affected Lender
nor any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Agent, the Affected Lender or any
of the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to Section 3.12. or 4.1.

 

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

 

- 49 -

 

 


--------------------------------------------------------------------------------



 

 

(a)               to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)               all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

 

- 50 -

 

 


--------------------------------------------------------------------------------



 

 

(a)               The Agent shall have received each of the following, in form
and substance satisfactory to the Agent:

 

(i)

Counterparts of this Agreement executed by each of the parties hereto;

 

(ii)               Revolving Notes executed by the Borrower, payable to each
Lender and complying with the applicable provisions of Section 2.10., and the
Swingline Note executed by the Borrower;

 

(iii)              The Guaranty executed by each Guarantor existing as of the
Effective Date;

 

(iv)              An opinion of Sullivan & Worcester LLP, counsel to the Loan
Parties, and an opinion of Venable LLP, special Maryland counsel to the Loan
Parties, in each case addressed to the Agent and the Lenders and covering such
matters as are customary for financings of the type contemplated by the Loan
Documents and such other matters as the Agent may reasonably request;

 

(v)               The declaration of trust of the Borrower certified as of a
recent date by the Department of Assessments and Taxation of the State of
Maryland;

 

(vi)              A good standing certificate with respect to the Borrower
issued as of a recent date by the Department of Assessments and Taxation of the
State of Maryland and certificates of qualification to transact business or
other comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable) of each state in which the Borrower is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have, in each instance, a Material Adverse Effect;

 

(vii)             A certificate of incumbency signed by the Secretary or
Assistant Secretary of the Borrower with respect to each of the officers of the
Borrower authorized to execute and deliver the Loan Documents to which the
Borrower is a party and the officers of the Borrower then authorized to deliver
Notices of Borrowing, Notices of Swingline Borrowings, Notices of Continuation
and Notices of Conversion and to request the issuance of Letters of Credit;

 

(viii)            Copies, certified by the Secretary or Assistant Secretary of
the Borrower, of all corporate (or comparable) action taken by the Borrower to
authorize the execution, delivery and performance of the Loan Documents to which
the Borrower is a party;

 

(ix)              The Governing Documents of each Guarantor certified as of a
recent date by the Secretary of State of the State of formation of such
Guarantor;

 

(x)               A certificate of good standing or certificate of similar
meaning with respect to each Guarantor issued as of a recent date by the
Secretary of State of the State of formation of each such Guarantor and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state

 

- 51 -

 

 


--------------------------------------------------------------------------------



 

department of taxation, as applicable) of each state in which such Guarantor is
required to be so qualified and where the failure to be so qualified could
reasonably be expected to have, in each instance, a Material Adverse Effect;

 

(xi)              A certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Guarantor with respect to each of the officers of such Guarantor authorized to
execute and deliver the Loan Documents to which such Guarantor is a party;

 

(xii)             Copies certified by the Secretary or Assistant Secretary of
each Guarantor (or other individual performing similar functions) of (i) the
by-laws of such Guarantor, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(xiii)            A copy of (x) all Leases, all Ancillary Agreements, the
Advisory Agreement, and each other Material Contract, in each case certified as
true, correct and complete by the chief operating officer or chief financial
officer of the Borrower, and (y) a Lease Abstract with respect to each Lease for
the Unencumbered Senior Housing Assets;

 

(xiv)            The Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent and the Lenders on or prior to the Effective Date;

 

(xv)             A Compliance Certificate calculated on a pro forma basis as of
June 30, 2005;

 

(xvi)            Such other documents, agreements and instruments as the Agent
on behalf of the Lenders may reasonably request; and

 

(b)

In the good faith judgment of the Agent and the Lenders:

 

(i)                There shall not have occurred or become known to the Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Agent and the Lenders prior to the Agreement Date that has had
or could reasonably be expected to result in a Material Adverse Effect;

 

(ii)               No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the

 

- 52 -

 

 


--------------------------------------------------------------------------------



 

Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(iii)              The Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iv)              There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder and (c) in
the case of the borrowing of Revolving Loans, the Agent shall have received a
timely Notice of Borrowing or Notice of Swingline Borrowing, as the case may be.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, if such Credit Event is the making of a Loan
or the issuance of a Letter of Credit, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time such Loan is made or Letter
of Credit is issued that all conditions to the occurrence of such Credit Event
contained in this Article V. have been satisfied.

 

Section 5.3. Conditions as Covenants.

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 5.1. and
5.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the

 

- 53 -

 

 


--------------------------------------------------------------------------------



 

date of the making of such Loans or the issuance of such Letter of Credit.
Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Agent and the
other Lenders that the Borrower has satisfied the conditions precedent for
initial Loans set forth in Sections 5.1. and 5.2. The Agent will notify each
Lender when the Agent has determined for itself that the Borrower has satisfied
such conditions.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

 

(a)               Organization; Power; Qualification. Each of the Borrower and
its Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized would have,
in each instance, a Material Adverse Effect.

 

(b)               Ownership Structure. As of the Agreement Date Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary, an
Excluded Subsidiary and/or an Unleveraged Non-Domestic Subsidiary. Except as
disclosed in such Schedule, as of the Agreement Date (i) each of the Borrower
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (ii) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

 

(c)               Authorization of Agreement, Etc. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all

 

- 54 -

 

 


--------------------------------------------------------------------------------



 

necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

 

(d)               Compliance of Loan Documents with Laws, Etc. The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

(e)               Compliance with Law; Governmental Approvals. The Borrower,
each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
the Borrower, a Subsidiary or such other Loan Party except for noncompliances
which, and Governmental Approvals the failure to possess which, would not,
individually or in the aggregate, cause a Default or Event of Default or have a
Material Adverse Effect.

 

(f)                Title to Properties; Liens; Title Insurance. As of the
Agreement Date, Part I of Schedule 6.1.(f) sets forth all of the real property
owned or leased by the Borrower, each other Loan Party and each other
Subsidiary. Each such Person has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets. As of the Agreement Date, there
are no Liens against any assets of the Borrower, any Subsidiary or any other
Loan Party except for Permitted Liens. As to all or substantially all of the
Senior Housing Assets, the Borrower or a Subsidiary is the named insured under a
policy of title insurance issued by a title insurer licensed to do business in
the jurisdiction where such Senior Housing Asset is located. As to each such
policy of title insurance (i) the coverage amount equals or exceeds the
acquisition cost of the related Senior Housing Asset; (ii) exceptions to title
do not include any Liens, except for Permitted Liens and Liens that have been
released prior to the Effective Date; (iii) no claims are pending that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; and (iv) no title insurer has given notice to the insured Person that
such policy of title insurance is no longer in effect. Except for Permitted
Liens, neither

 

- 55 -

 

 


--------------------------------------------------------------------------------



 

Borrower nor any Subsidiary has knowledge of any defect in title that could,
individually or in the aggregate, have a Material Adverse Effect.

 

(g)               Existing Indebtedness. Schedule 6.1.(g) is, as of June 30,
2005, a complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. During the period from such date to the Agreement
Date, neither the Borrower nor any Subsidiary incurred any material Indebtedness
except as set forth on such Schedule. The Borrower and its Subsidiaries have
performed and are in compliance with all of the terms of such Indebtedness and
all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Indebtedness.

 

(h)               Material Contracts and Leases and Ancillary Agreements.
Schedule 6.1.(h) is, as of the Agreement Date, a true, correct and complete
listing of all Material Contracts, Leases and Ancillary Agreements. No event or
condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any Material Contract to terminate such Material
Contract by reason of the failure of the Borrower, a Subsidiary of the Borrower
or a Loan Party to comply with the terms thereof. All Lease Abstracts provided
by the Borrower to the Agent accurately summarize the relevant provisions of the
Leases required to be described therein, and such Lease Abstracts are correct in
all material respects.

 

(i)                Litigation. Except as set forth on Schedule 6.1.(i), there
are no actions, suits or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor is there
any basis therefor) against or in any other way relating adversely to or
affecting the Borrower, any Subsidiary or any other Loan Party or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect. There are no strikes, slow downs, work stoppages
or walkouts or other labor disputes in progress or threatened relating to the
Borrower, any Subsidiary or any other Loan Party which could reasonably be
expected to have a Material Adverse Effect.

 

(j)                Taxes. All federal, state and other tax returns of the
Borrower, any Subsidiary or any other Loan Party required by Applicable Law to
be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Borrower, any
Subsidiary and each other Loan Party and its respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, its
Subsidiaries or any other Loan Party is under audit. All charges, accruals and
reserves on the books of the Borrower and each of its Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)               Financial Statements. The Borrower has furnished to each
Lender copies of (i) the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries for the fiscal year ending December 31, 2004, and
the related audited consolidated statements of

 

- 56 -

 

 


--------------------------------------------------------------------------------



 

income, shareholders’ equity and cash flow for the fiscal year ending on such
date, with the opinion thereon of Ernst & Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ending March 31, 2005, and the related consolidated
statements of income, and cash flow for the fiscal quarter ending on such date.
Such financial statements (including in each case related schedules and notes)
are complete and correct and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments). Neither the Borrower nor any of its Subsidiaries
has on the Agreement Date any material contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said financial statements or except as set forth on
Schedule 6.1.(k).

 

(l)                No Material Adverse Change. Since December 31, 2004, there
has been no material adverse change in the consolidated financial condition,
results of operations, business or prospects of the Borrower and its
consolidated Subsidiaries taken as a whole. Each of the Borrower, its
Subsidiaries and the other Loan Parties is Solvent.

 

(m)              ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

(n)               Not Plan Assets; No Prohibited Transaction. None of the assets
of the Borrower, any Subsidiary or any other Loan Party constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

 

(o)               Absence of Defaults. Neither the Borrower, any Subsidiary nor
any other Loan Party is in default under its Governing Documents, and no event
has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, a determination of
materiality, the satisfaction of any condition, or any combination of the
foregoing, would constitute, a default or event of default by the Borrower, any
Subsidiary or any other Loan Party

 

- 57 -

 

 


--------------------------------------------------------------------------------



 

under any agreement (other than this Agreement) or judgment, decree or order to
which the Borrower or any Subsidiary or other Loan Party is a party or by which
the Borrower or any Subsidiary or other Loan Party or any of their respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)               Environmental Laws. Each of the Borrower, its Subsidiaries and
the other Loan Parties has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) the Borrower is not aware of, and has not
received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to the Borrower, its Subsidiaries and each other Loan Party, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any pollutant,
contaminant, chemical, or industrial, toxic, or other Hazardous Material; and
(ii) there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

 

(q)               Investment Company; Public Utility Holding Company. Neither
the Borrower nor any Subsidiary nor any other Loan Party is (i) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, (ii) a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (iii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

 

(r)                Margin Stock. Neither the Borrower, any Subsidiary nor any
other Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

(s)               Affiliate Transactions. Except as permitted by Section 9.10.,
neither the Borrower, any Subsidiary nor any other Loan Party is a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.

 

 

- 58 -

 

 


--------------------------------------------------------------------------------



 

 

(t)                Intellectual Property. Each of the Borrower and each
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) used in the conduct of its businesses as
now conducted and as contemplated by the Loan Documents, without known conflict
with any patent, license, franchise, trademark, trade secret, trade name,
copyright, or other proprietary right of any other Person, except for such
Intellectual Property, the absence of which, and for conflicts which, could not
reasonably be expected to have a Material Adverse Effect. The Borrower and each
such Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property. No material claim has been asserted by any Person with respect to the
use of any Intellectual Property by the Borrower or any Subsidiary, or
challenging or questioning the validity or effectiveness of any Intellectual
Property. The use of such Intellectual Property by the Borrower, its
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower and its Subsidiaries
that could reasonably be expected to have a Material Adverse Effect.

 

(u)               Business. As of the Agreement Date, the Borrower and its
Subsidiaries are engaged primarily in the business of the acquisition, financing
(including mortgage financing), and ownership of Senior Housing Assets and other
businesses activities incidental thereto.

 

(v)               Broker’s Fees. No broker’s or finder’s fee, commission or
similar compensation will be payable with respect to the transactions
contemplated hereby. No other similar fees or commissions will be payable by any
Loan Party for any other services rendered to the Borrower or any of its
Subsidiaries ancillary to the transactions contemplated hereby.

 

(w)              Accuracy and Completeness of Information. No written
information, report or other papers or data (excluding financial projections and
other forward looking statements) furnished to the Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any Subsidiary or any other
Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any Subsidiary or any other Loan Party or omitted to state a material
fact necessary in order to make such statements contained therein, in light of
the circumstances under which they were made, not misleading. All financial
statements furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods. All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any Subsidiary or any other
Loan Party that have been or may hereafter be made available to the Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact is known to the Borrower which has had, or may in the future have (so
far as the Borrower can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 6.1.(k) or
in such information, reports or other papers or data or otherwise disclosed in
writing to the Agent and the Lenders prior to the Effective Date.

 

 

- 59 -

 

 


--------------------------------------------------------------------------------



 

 

(x)               REIT Status. The Borrower qualifies, and has since 1999
qualified, as a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to allow the Borrower to maintain its
status as a REIT.

 

(y)               Unencumbered Assets. As of the Agreement Date,
Schedule 6.1.(y) is a correct and complete list of all Unencumbered Senior
Housing Assets and Unencumbered Mortgage Notes. Each of the Properties and
promissory notes included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of an
Unencumbered Senior Housing Asset and Unencumbered Mortgage Note, as applicable.

 

(z)               Insurance. All Leases require the Lessees thereunder to
maintain with respect to the Senior Housing Assets commercially reasonable
insurance with financially sound and reputable insurance companies. As of the
Agreement Date, neither the Borrower nor any Subsidiary has received notice that
any such insurance has been cancelled, nonrenewed, or impaired in any way.

 

(aa)             Foreign Assets Control. None of the Borrower, any Subsidiary or
any Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

 

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower prior to the Agreement Date
and delivered to the Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

 

 

- 60 -

 

 


--------------------------------------------------------------------------------



 

 

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7., the Borrower shall preserve
and maintain, and cause each Subsidiary and each other Loan Party to preserve
and maintain, its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall comply, and cause each Subsidiary and each other Loan Party
to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all material terms and
conditions of all Material Contracts to which it is a party.

 

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties or cause to be protected and preserved,
and maintain or cause to be maintained in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) 
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 

Section 7.4. Conduct of Business.

The Borrower shall at all times carry on, and cause its Subsidiaries and the
other Loan Parties to carry on, its respective businesses as described in
Section 6.1.(u).

 

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain or
cause to be maintained commercially reasonable insurance with financially sound
and reputable insurance companies, and from time to time deliver to the Agent or
any Lender upon its request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge, or cause to be paid and discharged, when due (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any

 

- 61 -

 

 


--------------------------------------------------------------------------------



 

properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
the Borrower, such Subsidiary or such other Loan Party, as applicable, in
accordance with GAAP.

 

Section 7.7. Visits and Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless a Default or Event of Default
shall be continuing, in which case the exercise by the Agent or such Lender of
its rights under this Section shall be at the expense of the Borrower), as the
case may be, to: (a) visit and inspect all properties of the Borrower or such
Subsidiary or other Loan Party to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Agent, the Borrower shall execute an authorization letter addressed to its
accountants authorizing the Agent or any Lender to discuss the financial affairs
of the Borrower and any Subsidiary or any other Loan Party with its accountants.

 

Section 7.8. Use of Proceeds; Letters of Credit.

The Borrower shall use the proceeds of all Loans and all Letters of Credit for
general business purposes only. The Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, use any part of such proceeds or Letters of
Credit (a) to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or (b) to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or Sanctioned
Entity.

 

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect. If the Borrower, any Subsidiary or any other Loan Party shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Borrower, any Subsidiary or any other Loan Party alleging
violations of any Environmental Law or requiring the Borrower, any Subsidiary or
any other Loan Party to

 

- 62 -

 

 


--------------------------------------------------------------------------------



 

take any action in connection with the release of Hazardous Materials or
(c) receive any notice from a Governmental Authority or private party alleging
that the Borrower, any Subsidiary or any other Loan Party may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent and each Lender
with a copy of such notice within 30 days after the receipt thereof by the
Borrower, any Subsidiary or any other Loan Party. The Borrower shall, and shall
cause its Subsidiaries and the other Loan Parties to, take, or cause to be
taken, promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

 

Section 7.10. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 

Section 7.11. Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 7.12. New Subsidiaries/Guarantors.

(a)               Requirement to Become Guarantor. Within 30 days of any Person
(other than an Excluded Subsidiary or an Unleveraged Non-Domestic Subsidiary)
becoming a Material Subsidiary after the Effective Date, the Borrower shall
deliver to the Agent each of the following items, each in form and substance
satisfactory to the Agent: (a) an Accession Agreement executed by such Material
Subsidiary and (b) the items with respect to such Material Subsidiary that would
have been delivered under Sections 5.1.(a)(iv) and (ix) through (xii) if such
Material Subsidiary had been one on the Effective Date; provided, however,
promptly (and in any event within 5 Business Days) upon any Excluded Subsidiary
ceasing to be subject to the restriction which prevented it from delivering an
Accession Agreement pursuant to this Section or any Unleveraged Non-Domestic
Subsidiary ceasing to qualify as such, such Subsidiary shall comply with the
provisions of this Section. Upon the request of a Lender, the Agent shall send
to such Lender copies of each of the foregoing items.

 

(b)               Other Guarantors. The Borrower may, at its option, cause any
Subsidiary that is not otherwise required to be a Guarantor hereunder to become
a Guarantor by executing and delivering to the Agent the items required to be
delivered under the immediately preceding subsection (a); provided, however, the
Borrower need not provide a legal opinion with respect to any such Guarantor.

 

 

- 63 -

 

 


--------------------------------------------------------------------------------



 

 

(c)               Release of a Guarantor. The Borrower may request in writing
that the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms of the Guaranty), a Guarantor from the Guaranty so long
as: (i) such Guarantor meets, or will meet simultaneously with its release from
the Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” or “Unleveraged Non-Domestic Subsidiary” or has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary; (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Agent shall have received such written request at least 10 Business Days prior
to the requested date of release. Delivery by the Borrower to the Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

Section 7.13. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

 

Section 7.14. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the close of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, and cash flows of the Borrower and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer or
chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments). Together with such financial

 

- 64 -

 

 


--------------------------------------------------------------------------------



 

statements, the Borrower shall deliver a report, in form and detail satisfactory
to the Agent, setting forth (a) a statement of Funds From Operations for the
fiscal quarter then ending; (b) a listing of capital expenditures made by the
Borrower or any Subsidiary during the fiscal quarter then ended; and (c) a
listing of all Senior Housing Assets acquired during such fiscal quarter,
including their minimum rent, net operating income, cost and related mortgage
debt, if any.

 

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP as then in effect, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period and (b) independent
certified public accountants of recognized national standing, whose certificate
shall be unqualified and who shall have authorized the Borrower to deliver such
financial statements and certification thereof to the Agent and the Lenders
pursuant to this Agreement. Together with such financial statements, the
Borrower shall deliver a report, in form and detail reasonably satisfactory to
the Agent, setting forth (a) a statement of Funds From Operations for the fiscal
year then ending; (b) a listing of capital expenditures made by the Borrower or
any Subsidiary during such fiscal year; and (c) a listing of all Senior Housing
Assets acquired during such fiscal year, including their minimum rent, net
operating income, cost and related mortgage debt, if any.

 

Section 8.3. Compliance Certificate.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 10 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed by the chief financial officer or chief
accounting officer of the Borrower: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections 9.1.
through 9.3. and 9.6., and (b) stating that, to the best of his or her
knowledge, information and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.
With each Compliance Certificate, Borrower shall also deliver a certificate (an
“Unencumbered Senior Housing Asset Certificate”) executed by the chief financial
officer of the Borrower that: (i) sets forth a list of all Unencumbered Senior
Housing Assets and Unencumbered Mortgage Notes; and (ii) certifies that all
Unencumbered Senior Housing Assets and Unencumbered Mortgage Notes so listed
fully qualify as such under the applicable criteria for inclusion as a
Unencumbered Senior Housing Asset or Unencumbered Mortgage Note.

 

 

- 65 -

 

 


--------------------------------------------------------------------------------



 

 

Section 8.4. Other Information.

(a)               Management Reports. Promptly upon receipt thereof, copies of
all management reports, if any, submitted to the Borrower or its Board of
Trustees by its independent public accountants;

 

(b)               Securities Filings. Within 5 Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Agent) and any registration statements on Form S-8 or
its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
all other periodic reports which the Borrower, any Subsidiary or any other Loan
Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

 

(c)               Shareholder Information. Promptly upon the mailing thereof to
the shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

 

(d)               ERISA. If and when any member of the ERISA Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of the Borrower setting forth details
as to such occurrence and the action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take;

 

(e)               Litigation. To the extent the Borrower or any Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt

 

- 66 -

 

 


--------------------------------------------------------------------------------



 

of notice that any United States income tax returns of the Borrower or any of
its Subsidiaries are being audited;

 

(f)                Modification of Governing Documents. A copy of any amendment
to a Governing Document of the Borrower or any other Loan Party promptly upon,
and in any event within 15 Business Days of, the Agent’s request;

 

(g)               Change of Management or Financial Condition. Prompt notice of
any change in the senior management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any
Subsidiary or any other Loan Party which has had or could reasonably be expected
to have Material Adverse Effect;

 

(h)               Default. Notice of the occurrence of any of the following
promptly upon a Responsible Officer obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any Material Contract, or any Lease or Ancillary Agreement relating to any
Unencumbered Senior Housing Asset, to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

 

(i)                Judgments. Prompt notice of any order, judgment or decree in
excess of $5,000,000 having been entered against the Borrower, any Subsidiary or
any other Loan Party or any of their respective properties or assets;

 

(j)                Notice of Violations of Law. Prompt notice if the Borrower,
any Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect;

 

(k)               Material Subsidiary. Prompt notice of any Person becoming a
Material Subsidiary;

 

(l)                Material Asset Sales. Prompt notice of the sale, transfer or
other disposition of any material assets of the Borrower, any Subsidiary or any
other Loan Party to any Person other than the Borrower, any Subsidiary or any
other Loan Party;

 

(m)              Material Contracts. Promptly upon the giving or receipt thereof
by the Borrower or any Subsidiary, a copy of any notice alleging that any party
to any Material Contract, Unencumbered Mortgage Note, or any Lease or Ancillary
Agreement relating to an Unencumbered Senior Housing Asset, is in default of its
obligations thereunder;

 

(n)               Financial Information Regarding Lessees and Mortgagors. If
requested by the Agent and available to the Borrower or any Subsidiary on a
nonconfidential basis, the Borrower shall deliver to the Agent the same reports
and information with respect to each mortgagor under any Unencumbered Mortgage
Note and with respect to each Lessee as is required by

 

- 67 -

 

 


--------------------------------------------------------------------------------



 

Sections 8.1. and 8.2. with respect to the Borrower, except that: (i) every
reference to the Borrower and its Subsidiaries shall be deemed to refer to such
material mortgagor or Lessee; and (ii) the time periods within which the
Borrower shall deliver such reports as to material mortgagors and Lessees shall
each be 30 days longer than the time periods set forth in Sections 8.1. and
8.2.;

 

(o)               Additions to Unencumbered Senior Housing Assets. In order to
add any Senior Housing Asset or Senior Housing Asset Pool to Unencumbered Senior
Housing Assets or add any promissory note to Unencumbered Mortgage Notes, the
Borrower must deliver to the Agent an Unencumbered Senior Housing Asset
Certificate reflecting such addition, together with a statement of: (i)  the
acquisition cost of such Senior Housing Asset, Senior Housing Asset Pool, or
promissory note; and (ii)  the same information that the Borrower would be
required to include in a Compliance Certificate. The Borrower shall provide the
Agent with Due Diligence Reports for any Senior Housing Asset or Senior Housing
Asset Pool added to Unencumbered Senior Housing Assets within 20 days of its
delivery to the Agent of the Unencumbered Senior Housing Asset Certificate that
added such Senior Housing Asset or Senior Housing Asset Pool to Unencumbered
Senior Housing Assets;

 

(p)               Removals from Unencumbered Assets. Within 10 Business Days
after any Loan Party’s disposition of any Unencumbered Senior Housing Asset or
Unencumbered Mortgage Note, or after any Unencumbered Senior Housing Asset or
Unencumbered Mortgage Note ceases to qualify as such, the Borrower shall deliver
to the Agent an Unencumbered Senior Housing Asset Certificate reflecting such
removal or disqualification, together with a statement of: (i) the identity of
the Unencumbered Senior Housing Asset or Unencumbered Mortgage Note being
disposed of or disqualified, and (ii) the Unencumbered Asset Value attributable
to such Unencumbered Senior Housing Asset or Unencumbered Mortgage Note. The
Borrower also may voluntarily remove any Senior Housing Asset or Senior Housing
Asset Pool from Unencumbered Senior Housing Assets or any promissory note from
Unencumbered Mortgage Notes by delivering to the Agent an Unencumbered Senior
Housing Asset Certificate reflecting such removal, together with a statement (a)
that no Default or Event of Default then exists or would, upon the occurrence of
such event or with the passage of time, result from such removal, and (b) of
(i) the identity of the Unencumbered Senior Housing Asset or Unencumbered
Mortgage Note being removed, and (ii) the Unencumbered Asset Value attributable
to such Unencumbered Senior Housing Asset or Unencumbered Mortgage Note;

 

(q)               Regulatory Matters. To the extent the Borrower or any
Subsidiary is aware of the same and only if the same could reasonably be
expected to have a Material Adverse Effect, prompt notice of the commencement of
any proceeding or investigation of a Lessee, any Unencumbered Senior Housing
Asset or any Senior Housing Asset securing an Unencumbered Mortgage Note, by or
before any Governmental Authority (including, without limitation, the United
States Health Care Financing Administration, the United States Department of
Health and Human Services, the United States Occupational Safety and Health
Administration, or any other federal, state or local agency responsible for
health and safety matters) or any accreditation body regarding alleged
non-compliance with (i) Medicare, Medicaid or any other federal, state or local
hear care program or (ii) federal, state or local health care licensing
requirements;

 

 

- 68 -

 

 


--------------------------------------------------------------------------------



 

 

(r)                Patriot Act Information. From time to time and promptly upon
each request, information identifying the Borrower as a Lender may request in
order to comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)); and

 

(s)               Other Information. From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding the business, assets, liabilities,
financial condition, results of operations or business prospects of the Borrower
or any of its Subsidiaries as the Agent or any Lender may reasonably request;
provided that neither the Borrower nor any Subsidiary shall have any obligation
to disclose to the Agent or any Lender any document, record, or other
information that constitutes individually identifiable health care information
the privacy or confidentiality of which is protected or the disclosure of which
is prohibited by the Health Insurance Portability and Accountability Act of
1996, or regulations adopted thereunder, as either may be amended, or by any
other federal or state law that protects the privacy or confidentiality of or
prohibits the disclosure of such information.


ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

 

Section 9.1. Financial Covenants.

The Borrower shall not permit:

 

(a)               Leverage Ratio. The ratio of (i) Total Indebtedness to
(ii) Total Asset Value, to exceed 0.55 to 1.00 at any time.

 

(b)               Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted
EBITDA of the Borrower and its Subsidiaries determined on a consolidated basis
for the fiscal quarter most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.0 at any time.

 

(c)               Secured Indebtedness. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries to (ii) Total Asset Value, to be greater than
0.25 to 1.00 at any time.

 

(d)               Unencumbered Leverage Ratio. The ratio of (i) Unencumbered
Asset Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries,
to be less than 1.80 to 1.0 at any time.

 

(e)               Unencumbered Interest Coverage Ratio. The ratio of
(i) Unencumbered NOI to (ii) Unsecured Debt Service for the Borrower’s fiscal
quarter most recently ending, to be less than 2.00 to 1.00 at any time.

 

(f)                Minimum Tangible Net Worth. Tangible Net Worth at any time to
be less than (i) $900,000,000 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected by the Borrower or any Subsidiary (other than Equity
Issuances to the Borrower or any Subsidiary) after the Agreement Date.

 

- 69 -

 

 


--------------------------------------------------------------------------------



 

 

(g)               Floating Rate Debt. The aggregate principal amount of all
outstanding Floating Rate Debt to exceed, at any time, the greater of (i) 25% of
Total Asset Value and (ii) the aggregate amount of the Commitments.

 

(h)               Total Assets Owned by Borrower and Guarantors. The amount of
Total Asset Value directly owned by the Borrower and the Guarantors to be less
than 95.0% of Total Asset Value (excluding the amount of Total Asset Value, if
any, then attributable to Excluded Subsidiaries and Unleveraged Non-Domestic
Subsidiaries).

 

Section 9.2. Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, create, incur, assume, or permit or suffer to exist, any Indebtedness
other than the following:

 

(a)

the Obligations;

 

(b)

Indebtedness set forth on Schedule 6.1.(g);

 

(c)               intercompany Indebtedness among the Borrower and its Wholly
Owned Subsidiaries; provided, however, that the obligations of the Borrower,
each Guarantor and each Unleveraged Non-Domestic Subsidiary in respect of such
intercompany Indebtedness shall be subordinate to the Obligations; and

 

(d)               any other Indebtedness of a type not described above in this
Section and created, incurred or assumed after the Agreement Date so long as
immediately prior to the creation, incurring or assumption thereof, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.

 

Section 9.3. Certain Permitted Investments.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, make any Investment in or otherwise own or hold the following items
which would cause the aggregate value of such holdings of the Borrower and such
Subsidiaries (without duplication) to exceed 25.0% of Total Asset Value at any
time:

 

(a)               Investments in Persons which are not Subsidiaries (other than
Mortgage Notes);

 

(b)               Assets Under Development, measured by the aggregate
Construction Budget for all such Assets Under Development. For purposes of this
subsection, (i) “Construction Budget” means the fully-budgeted costs for the
acquisition and construction of a given piece of real property (including
without limitation, the cost of acquiring such piece of real property, reserves
for construction interest and operating deficits, tenant improvements, leasing
commissions, and infrastructure costs) as reasonably determined by the Borrower
in good faith and (ii) real property under

 

- 70 -

 

 


--------------------------------------------------------------------------------



 

construction to be (but not yet) acquired by the Borrower or a Subsidiary upon
completion of construction pursuant to a contract in which the seller of such
real property is required to complete construction prior to, and as a condition
precedent to, such acquisition, shall be subject to this subsection; and

 

(c)               Real property leased by the Borrower or any Subsidiary as
lessee pursuant to a ground lease, including any Ground Lease (other than any
Ground Lease having a remaining term of at least 50 years (taking into account
extensions which may be effected by the lessee without the consent of the
lessor)).

 

Section 9.4. Investments Generally.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

 

(a)               Investments in Subsidiaries in existence on the Agreement Date
and disclosed on Part I of Schedule 6.1.(b);

 

(b)               Investments to acquire Equity Interests of a Subsidiary or any
other Person who after giving effect to such acquisition would be a Subsidiary,
so long as in each case (i) immediately prior to such Investment, and after
giving effect thereto, no Default or Event of Default is or would be in
existence and (ii) if such Subsidiary is (or after giving effect to such
Investment would become) a Material Subsidiary and is not an Excluded Subsidiary
and not an Unleveraged Non-Domestic Subsidiary, the terms and conditions set
forth in Section 7.12. are satisfied;

 

(c)

Investments permitted under Section 9.3.;

 

(d)

Investments in Cash Equivalents;

 

(e)               intercompany Indebtedness among the Borrower and its Wholly
Owned Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.;

 

(f)                loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and

 

(g)               any other Investment so long as immediately prior to making
such Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of
Section 7.4.

 

Section 9.5. Liens; Negative Pledges; Other Matters.

(a)               The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if

 

- 71 -

 

 


--------------------------------------------------------------------------------



 

immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.;

 

(b)               The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge except for a Negative Pledge contained in any agreement (i) evidencing
Indebtedness which the Borrower or such Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2.; (ii) which Indebtedness is secured
by a Lien permitted to exist and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into;

 

(c)               The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or
make any other distribution on any of such Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Subsidiary; (ii) pay any
Indebtedness owed to the Borrower or any Subsidiary; (iii) make loans or
advances to the Borrower or any Subsidiary; or (iv) transfer any of its property
or assets to the Borrower or any Subsidiary.

 

Section 9.6. Restricted Payments.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, declare or make any Restricted Payment; provided, however, that:

 

(a)               the Borrower may (x) declare and make cash distributions to
its common shareholders during any fiscal year in an aggregate amount not to
exceed the greater of (i) the sum of (x) 95.0% of Funds From Operations of the
Borrower for such period plus (y) 25.0% of the cash Net Proceeds of Equity
Issuances effected by the Borrower or any Subsidiary during such period (other
than Equity Issuances to the Borrower or any Subsidiary), or (ii)  the minimum
amount necessary for the Borrower to remain in compliance with Section 7.13. and
(y) declare and make Preferred Dividends;

 

(b)               the Borrower may declare and make cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code; and

 

(c)               Subsidiaries may declare and pay Restricted Payments to the
Borrower or any other Subsidiary.

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall exist, the Borrower may only declare or make
cash distributions to its shareholders during any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.13. If a Default or Event of Default

 

- 72 -

 

 


--------------------------------------------------------------------------------



 

specified in Section 10.1.(a), Section 10.1.(f) or Section 10.1.(g) shall exist,
or if as a result of the occurrence of any other Event of Default the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary or other Loan Party to, make any
Restricted Payments to any Person whatsoever other than to the Borrower or any
Subsidiary.

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

 

(a)               any of the actions described in the immediately preceding
clauses (i) through (iii) may be taken with respect to any Subsidiary or any
other Loan Party (other than the Borrower) so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;

 

(b)               the Borrower, its Subsidiaries and the other Loan Parties may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be), in the ordinary course of their business;

 

(c)               a Person may merge with and into the Borrower so long as
(i) the Borrower is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; and (iii) the Borrower shall
have given the Agent and the Lenders at least 10 Business Days’ prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower); and

 

(d)               the Borrower and each Subsidiary may sell, transfer or dispose
of assets among themselves.

 

Section 9.8. Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.9. Modifications to Advisory Agreement and Other Material Contracts.

The Borrower shall not default in any material respect in the performance of any
of its obligations under the Advisory Agreement or permit the Advisory Agreement
to be canceled or terminated prior to its stated maturity. The Borrower shall
not enter into any material amendment, modification or waiver of or with respect
to any of the terms of the Advisory Agreement, except for extensions thereof.
With respect to Material Contracts other than the Advisory Agreement, the
Borrower shall not, and shall not permit any Subsidiary or other Loan Party to,
enter into any amendment or modification to any such Material Contract which
could

 

- 73 -

 

 


--------------------------------------------------------------------------------



 

reasonably be expected to have a Material Adverse Effect. With respect to any
Lease or Ancillary Agreement relating to any Unencumbered Senior Housing Asset,
the Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, enter into any amendment or modification to any such agreement if (a) such
amendment or modification could reasonably be expected to have a Material
Adverse Effect or (b) after giving pro forma effect to such amendment or
modification, a Default or Event of Default could reasonably be expected to
occur, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1. In connection
with any amendment or modification to any Lease or Ancillary Agreement relating
to any Unencumbered Senior Housing Asset, the Borrower shall deliver to the
Agent, within 10 Business Days’ of the Agent’s request, a Compliance Certificate
calculated on a pro forma basis giving effect to such amendment or modification.

 

Section 9.10. Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)               Default in Payment of Principal. The Borrower shall fail to
pay when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)               Default in Payment of Interest and Other Obligations. The
Borrower shall fail to pay when due any interest on any of the Loans or any of
the other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 5 Business
Days.

 

- 74 -

 

 


--------------------------------------------------------------------------------



 

 

(c)               Default in Performance. (i) The Borrower shall fail to perform
or observe any term, covenant, condition or agreement contained in
Section 8.4.(h) or in Article IX. or (ii) the Borrower or any other Loan Party
shall fail to perform or observe any term, covenant, condition or agreement
contained in this Agreement or any other Loan Document to which it is a party
and not otherwise mentioned in this Section and such failure shall continue for
a period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Agent.

 

(d)               Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.

 

(e)

Indebtedness Cross-Default.

 

(i)                The Borrower, any Subsidiary or any other Loan Party shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Obligations) having an aggregate outstanding
principal amount greater than or equal to (A) $25,000,000 in the case of
Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in the case
of Indebtedness that is Nonrecourse Indebtedness (all such Indebtedness being
“Material Indebtedness”); or

 

(ii)               (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or

 

(iii)              Any other event shall have occurred and be continuing which,
with or without the passage of time, the giving of notice, or both, would permit
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid or repurchased prior to its stated maturity.

 

(f)                Voluntary Bankruptcy Proceeding. The Borrower, any other Loan
Party or any Subsidiary (other than (x) a Guarantor or Unleveraged Non-Domestic
Subsidiary that, together with all other Guarantors and Unleveraged Non-Domestic
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (y) a
Subsidiary that, together with all other Subsidiaries then subject to a
bankruptcy

 

- 75 -

 

 


--------------------------------------------------------------------------------



 

proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $50,000,000 of
Total Asset Value) shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)               Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower, any other Loan Party or any Subsidiary
(other than (x) a Guarantor or Unleveraged Non-Domestic Subsidiary that,
together with all other Guarantors and Unleveraged Non-Domestic Subsidiaries
then subject to a bankruptcy proceeding or other proceeding or condition
described in this subsection or the immediately preceding subsection, does not
account for more than $25,000,000 of Total Asset Value, or (y) a Subsidiary
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect) or under any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Person, or of all or any
substantial part of the assets, domestic or foreign, of such Person, and such
case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party (including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

 

(h)               Litigation; Enforceability. The Borrower or any other Loan
Party shall disavow, revoke or terminate (or attempt to terminate) any Loan
Document to which it is a party or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, any Note or any other Loan
Document or this Agreement, any Note, the Guaranty or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

 

(i)                Judgment. A judgment or order for the payment of money or for
an injunction shall be entered against the Borrower, any Subsidiary or any other
Loan Party, by any court or other tribunal and (i) such judgment or order shall
continue for a period of 30 days without being

 

- 76 -

 

 


--------------------------------------------------------------------------------



 

paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such outstanding
judgments or orders entered against (1) the Borrower, any Guarantor or any
Unleveraged Non-Domestic Subsidiary, $25,000,000, or (2) any other Subsidiaries,
$50,000,000, or (B) in the case of an injunction or other non-monetary judgment,
such judgment could reasonably be expected to have a Material Adverse Effect.

 

(j)                Attachment. A warrant, writ of attachment, execution or
similar process shall be issued against any property of the Borrower, any
Subsidiary or any other Loan Party which exceeds, individually or together with
all other such warrants, writs, executions and processes, (1) for the Borrower,
any Guarantor or any Unleveraged Non-Domestic Subsidiary, $25,000,000, or (2)
for any other Subsidiaries, $50,000,000, and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of 30
days; provided, however, that if a bond has been issued in favor of the claimant
or other Person obtaining such warrant, writ, execution or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party.

 

(k)               ERISA. Any member of the ERISA Group shall fail to pay when
due an amount or amounts aggregating in excess of $10,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $10,000,000.

 

(l)                Loan Documents. An Event of Default (as defined therein)
shall occur under any of the other Loan Documents.

 

(m)

Change of Control.

 

(i)                any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable

 

- 77 -

 

 


--------------------------------------------------------------------------------



 

immediately or only after the passage of time), directly or indirectly, of more
than 15% of the total voting power of the then outstanding voting stock of the
Borrower; or

 

(ii)               during any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Borrower (together with any new
trustees whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Borrower then in office; or

 

(iii)              RMR shall cease for any reason to act as the sole investment
advisor to the Borrower.

 

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)

Acceleration; Termination of Facilities.

 

(i)                Automatic. Upon the occurrence of an Event of Default
specified in Sections 10.1.(f) or 10.1.(g), (A)(i) the principal of, and all
accrued interest on, the Loans and the Notes at the time outstanding, (ii) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Collateral
Account and (iii) all of the other Obligations of the Borrower, including, but
not limited to, the other amounts owed to the Lenders, the Swingline Lender and
the Agent under this Agreement, the Notes or any of the other Loan Documents
shall become immediately and automatically due and payable by the Borrower
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower and (B) all of the Commitments, the
obligation of the Lenders to make Loans and the obligation of the Agent to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)               Optional. If any other Event of Default shall exist, the
Agent shall, at the direction of the Requisite Lenders: (A) declare (1) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (2) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such other Event of Default for
deposit into the Collateral Account and (3) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders and the
Agent under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower and (B) terminate the Commitments,
the Swingline Commitment, the obligation of the Lenders to make Loans hereunder
and the obligation of the Agent to issue Letters of Credit hereunder.

 

- 78 -

 

 


--------------------------------------------------------------------------------



 

 

(b)               Loan Documents. The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.

 

(c)               Applicable Law. The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.

 

(d)               Appointment of Receiver. To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

 

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Sections 10.1.(f) or 10.1.(g), the
Commitments shall immediately and automatically terminate.

 

Section 10.4. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)               amounts due to the Agent and the Lenders in respect of fees
and expenses due under Section 12.2.;

 

(b)

payments of interest on Swingline Loans;

 

(c)               payments of interest on all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(d)

payments of principal of Swingline Loans;

 

(e)               payments of principal of all other Loans and Reimbursement
Obligations, to be applied for the ratable benefit of the Lenders;

 

(f)                amounts to be deposited into the Collateral Account in
respect of Letters of Credit;

 

(g)               amounts due the Agent and the Lenders pursuant to
Sections 11.7. and 12.9.;

 

 

- 79 -

 

 


--------------------------------------------------------------------------------



 

 

(h)               payments of all other amounts due and owing by the Borrower
under any of the Loan Documents, if any, to be applied for the ratable benefit
of the Lenders; and

 

(i)                any amount remaining after application as provided above,
shall be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.5. Collateral Account.

(a)               As collateral security for the prompt payment in full when due
of all Letter of Credit Liabilities and the other Obligations, the Borrower
hereby pledges and grants to the Agent, for the benefit of the Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Collateral Account and the balances from time to time in
the Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Collateral Account
shall not constitute payment of any Letter of Credit Liabilities until applied
by the Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section and in Section 2.12.

 

(b)               Amounts on deposit in the Collateral Account shall be invested
and reinvested by the Agent in such Cash Equivalents as the Agent shall
determine in its sole discretion. All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent
for the ratable benefit of the Lenders. The Agent shall exercise reasonable care
in the custody and preservation of any funds held in the Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

 

(c)               If a drawing pursuant to any Letter of Credit occurs on or
prior to the expiration date of such Letter of Credit, the Borrower and the
Lenders authorize the Agent to use the monies deposited in the Collateral
Account and proceeds thereof to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

 

(d)               If an Event of Default exists, the Requisite Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with Section 10.4.

 

(e)               So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Agent’s receipt of such request from
the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.

 

 

- 80 -

 

 


--------------------------------------------------------------------------------



 

 

(f)                The Borrower shall pay to the Agent from time to time such
fees as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.

 

Section 10.6. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

 

Section 10.7. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

ARTICLE XI. THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this

 

- 81 -

 

 


--------------------------------------------------------------------------------



 

Agreement or any such other Loan Document. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Agent shall not be required to take any action
which exposes the Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders have so directed the Agent to exercise such
right or remedy.

 

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts reasonably selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender or any other Person and
shall not be responsible to any Lender or any other Person for any statements,
warranties or representations made by any Person in or in connection with this
Agreement or any other Loan Document; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of any of this Agreement or any other Loan Document or the
satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and (f)
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telephone or telecopy) believed by it to be genuine and
signed, sent or given by the proper party or parties.

 

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower

 

- 82 -

 

 


--------------------------------------------------------------------------------



 

referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If
any Lender (excluding the Lender which is also serving as the Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the Agent
such a “notice of default.” Further, if the Agent receives such a “notice of
default”, the Agent shall give prompt notice thereof to the Lenders.

 

Section 11.4. Wachovia as Lender.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

 

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any

 

- 83 -

 

 


--------------------------------------------------------------------------------



 

representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to such Lender and that no act by the Agent hereafter taken, including
any review of the affairs of the Borrower any other Loan Party or any other
Subsidiary, shall be deemed to constitute any such representation or warranty by
the Agent to any Lender. Each Lender acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transaction contemplated hereby independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, or any of their respective
officers, directors, employees and agents, and based on the financial statements
of the Borrower, the Subsidiaries or any other Affiliate thereof, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the Loan Parties, the Subsidiaries and other Persons, its review
of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to the Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other affiliates. Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

 

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (collectively, “Indemnifiable Amounts”);
provided, however, that no Lender shall be liable for any portion of such
Indemnifiable Amounts to the extent resulting from the Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders unless such failure is pursuant to the
reasonable advice of counsel of which the Lenders have received notice. Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees of

 

- 84 -

 

 


--------------------------------------------------------------------------------



 

the counsel(s) of the Agent’s own choosing) incurred by the Agent in connection
with the preparation, negotiation, execution, or enforcement of, or legal advice
with respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including reasonable counsel fees) shall be
advanced by the Lenders on the request of the Agent notwithstanding any claim or
assertion that the Agent is not entitled to full or partial indemnification
hereunder upon receipt of an undertaking by the Agent that the Agent will
reimburse the Lenders to the extent that it is actually and finally determined
by a court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30 days’ written prior notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and each of their respective affiliates as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least $50,000,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and the
retiring or removed Agent shall be discharged from its duties and obligations
under the Loan Documents. Such successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or shall make other arrangements satisfactory to the current Agent,
in either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. After any Agent’s resignation or removal
hereunder as Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under the Loan Documents.

 

 

- 85 -

 

 


--------------------------------------------------------------------------------



 

 

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligations hereunder, including, without limitation, for
servicing enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Sole Lead Arranger”, “Sole Book
Runner”, “Co-Syndication Agent” and “Co-Documentation Agent” are solely
honorific and imply no fiduciary responsibility on the part of the Titled Agents
to the Agent, the Borrower or any Lender and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

 

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Borrower:

 

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attention: John R. Hoadley

Telecopy Number:

(617) 796-8370

Telephone Number:

(617) 796-8124

 

If to the Agent:

 

Wachovia Bank, National Association

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attn: David M. Blackman

Telecopier:

(704) 383-6205

Telephone:

(704) 374-6272

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.

 

- 86 -

 

 


--------------------------------------------------------------------------------



 

Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.

 

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document, (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and any Lender, whether such fees and expenses are
incurred prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding and (e) any civil penalty or
fine assessed by the OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any Subsidiary that violates a sanction enforced by the
OFAC. If the Borrower shall fail to pay any amounts required to be paid by it
pursuant to this Section, the Agent and/or the Lenders may pay such amounts on
behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.

 

Section 12.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant

 

- 87 -

 

 


--------------------------------------------------------------------------------



 

subject to receipt of the prior written consent of the Agent exercised in its
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Agent shall notify the Borrower thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

 

Section 12.4. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a)               EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

(b)               EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS
AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE

 

- 88 -

 

 


--------------------------------------------------------------------------------



 

AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

 

(c)               THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH
PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 12.5. Successors and Assigns.

(a)               Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the affiliates and the
partners, directors, officers, employees, agents and advisors of the Agent and
the Lenders and of their respective affiliates) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)

Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning

 

- 89 -

 

 


--------------------------------------------------------------------------------



 

Lender subject to each such assignment shall not be less than $5,000,000, unless
each of the Agent and, so long as no Default or Event of Default shall exist,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)              Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender or an affiliate of a Lender; and

 

(B)              the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment.

 

(iv)              Assignment and Acceptance. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Agent an administrative
questionnaire in the form customarily required by the Agent.

 

(v)               No Assignment to Borrower. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of the Sections 4.4., 12.2. and 12.9. and the
other provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a

 

- 90 -

 

 


--------------------------------------------------------------------------------



 

participation in such rights and obligations in accordance with the immediately
following subsection (d).

 

(c)               Register. The Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Agent, sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Borrower, the Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) a Participant may not be
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, and so long as
no Default or Event of Default exists, must be a “qualified institutional buyer”
as defined in Rule 144A under the Securities Act (other than). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in the
second sentence of Section 12.6. that adversely affects such Participant.
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.12., 4.1., 4.4.
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender, provided such Participant agrees to be
subject to Section 3.3. as though it were a Lender. Upon request from the Agent,
a Lender shall notify the Agent and the Borrower of the sale of any
participation hereunder.

 

(e)               Limitations upon Participant Rights. A Participant shall not
be entitled to receive any greater payment under Sections 3.12. and 4.1. than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and

 

- 91 -

 

 


--------------------------------------------------------------------------------



 

such Participant agrees, for the benefit of the Borrower and the Agent, to
comply with Section 3.12.(c) as though it were a Lender.

 

(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)               No Registration. Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

Section 12.6. Amendments.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto). Notwithstanding the
foregoing, without the prior written consent of each Lender adversely affected
thereby, no amendment, waiver or consent shall do any of the following:
(i) increase the Commitments of the Lenders (except as contemplated by
Section 2.14.) or subject the Lenders to any additional obligations; (ii) reduce
the principal of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or Fees or other Obligations;
(iii) reduce the amount of any Fees payable hereunder; (iv) postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any Fees
or any other Obligations, or extend the expiration date of any Letter of Credit
beyond the Termination Date; (v) change the Commitment Percentages (except as a
result of any increase in the aggregate amount of the Commitments contemplated
by Section 2.14., 3.11.(b) or 4.5.) or amend or otherwise modify the provisions
of Section 3.2.; (vi) modify the definition of the term “Requisite Lenders” or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section if such
modification would have such effect; (vii) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted under
Section 7.12.(c)) or modify the definition of the term “Unleveraged Non-Domestic
Subsidiary” or (viii) amend or otherwise modify the provisions of Section 2.13.
Further, no amendment, waiver or consent unless in writing and signed by the
Agent, in addition to the Lenders required hereinabove to take such action,
shall affect the rights or duties of the Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.2. or the obligations of the Swingline Lender under this Agreement

 

- 92 -

 

 


--------------------------------------------------------------------------------



 

or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.

 

Section 12.8. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably requested by any
potential or actual Assignee, Participant or other transferee in connection with
the contemplated transfer of any Commitment or participations therein as
permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; (d) to the Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) after the happening and during the
continuance of an Event of Default, to any other Person, in connection with the
exercise by the Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section actually
known to such Lender to be such a breach or (y) becomes available to the Agent
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate. Notwithstanding the foregoing, the Agent, each Lender and
their affiliates may disclose any such confidential information, without notice
to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Agent, such Lender or such
affiliate or in accordance with the regulatory compliance policy of the Agent,
such Lender or such affiliate.

 

- 93 -

 

 


--------------------------------------------------------------------------------



 

 

Section 12.9. Indemnification.

(a)               The Borrower shall and hereby agrees to indemnify, defend and
hold harmless the Agent, any affiliate of the Agent and each of the Lenders and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all losses, costs, claims, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower
and the Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in this clause (viii) to the extent that such acts or
omissions constitute gross negligence or willful misconduct; or (ix) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws.

 

(b)               The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such

 

- 94 -

 

 


--------------------------------------------------------------------------------



 

Indemnity Proceeding in their individual capacity or derivatively on behalf of
the Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)               This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

 

(d)               All out-of-pocket fees and expenses of, and all amounts paid
to third-persons by, an Indemnified Party shall be advanced by the Borrower at
the request of such Indemnified Party notwithstanding any claim or assertion by
the Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

(e)               An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all costs and
expenses incurred by such Indemnified Party shall be reimbursed by the Borrower.
No action taken by legal counsel chosen by an Indemnified Party in investigating
or defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that (i) if the
Borrower is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed).

 

(f)                If and to the extent that the obligations of the Borrower
under this Section are unenforceable for any reason, the Borrower hereby agrees
to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

 

(g)               The Borrower’s obligations under this Section shall survive
any termination of this Agreement and the other Loan Documents and the payment
in full in cash of the Obligations, and are in addition to, and not in
substitution of, any other of their obligations set forth in this Agreement or
any other Loan Document to which it is a party.

 

Section 12.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4.,

 

- 95 -

 

 


--------------------------------------------------------------------------------



 

shall continue in full force and effect and shall protect the Agent, the Lenders
and the Swingline Lender (i) notwithstanding any termination of this Agreement,
or of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

 

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 12.15. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

 

- 96 -

 

 


--------------------------------------------------------------------------------



 

 

Section 12.16. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

Section 12.17. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 

Section 12.18. LIABILITY OF TRUSTEES, ETC.

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
SEPTEMBER 20, 1999, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT THE NAME “SENIOR HOUSING
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION. THE PROVISIONS OF THIS SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF
ANY LOAN PARTY OTHER THAN THE BORROWER.

 

Section 12.19. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 

 

- 97 -

 

 


--------------------------------------------------------------------------------



 

 

Section 12.20.  NO NOVATION.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

[Signatures on Following Pages]



 

- 98 -

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

BORROWER:

 

SENIOR HOUSING PROPERTIES TRUST

 

By: /s/ John R. Hoadley

Name: John R. Hoadley

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender

 

By: /s/ David M. Blackman

Name: David M. Blackman

Title: Managing Director

 

Commitment Amount:

 

$75,000,000.00

 

Lending Office (all Types of Loans):

 

Wachovia Bank, National Association

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attn: David M. Blackman

Telecopier:

(704) 383-6205

Telephone:

(704) 374-6272

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

CITIZENS BANK OF MASSACHUSETTS

 

By: /s/ Daniel R. Ouellette

Name: Daniel R. Ouellette

Title: SVP

 

Commitment Amount:

 

$55,000,000.00

 

Lending Office (all Types of Loans):

 

Citizens Bank of Massachusetts

28 State Street

Boston, Massachusetts 02109

Attn: Daniel Ouellette

Telephone:

(617) 725-5602

Telecopy:

(617) 725-5695

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

ING REAL ESTATE FINANCE (USA) LLC

 

By: /s/ Christopher S. Godlewski

Name: Christopher S. Godlewski

Title: Vice President

 

 

Commitment Amount:

 

$55,000,000.00

 

Lending Office (all Types of Loans):

 

ING Real Estate Finance (USA) LLC

230 Park Avenue, 12th Floor

New York, New York 10169

Attn: Christopher S. Godlewski

Telephone:

(212) 883-2759

Telecopy:

(212) 883-2858

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

CALYON NEW YORK BRANCH

 

By: /s/ David Bowers

Name: David Bowers

Title: Director

 

 

 

By: /s/ Linda D. Tulloch

Name: Linda D. Tulloch

Title: Director

 

Commitment Amount:

 

$45,000,000.00

 

Lending Office (all Types of Loans):

 

Calyon New York Branch

1301 Avenue of the Americas

New York, New York 10019

Attn: Lodging Group – David Bowers

Telephone:

(212) 261-7831

Telecopy:

(212) 261-7532

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

ROYAL BANK OF CANADA

 

By: /s/ Gordon C. MacArthur

Name: Gordon C. MacArthur

Title: Authorized Signatory

 

 

Commitment Amount:

 

$45,000,000.00

 

Lending Office (all Types of Loans):

 

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

165 Broadway

New York, New York 10006-1404

Attn: Manager, Loans Administration

Telephone:

(212) 428-6212

Telecopy:

(212) 428-2372

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

BANK OF MONTREAL

 

By: /s/ Aaron Lanski

Name: Aaron Lanski

Title: Vice President

 

Commitment Amount:

 

$35,000,000.00

 

Lending Office (all Types of Loans):

 

Bank of Montreal

111 W. Monroe, 10W

Chicago, Illinois 60603

Attn: Eduardo Mendoza

Telephone:

(312) 461-7521

Telecopy:

(312) 293-5852

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

TD BANKNORTH, N.A.

 

By: /s/ Peter M. Brockelman

Name: Peter M. Brockelman

Title: Senior Vice President

 

Commitment Amount:

 

$35,000,000.00

 

Lending Office (all Types of Loans):

 

TD Banknorth, N.A.

370 Main Street

Worcester, Massachusetts 01608

Attn: Peter Brockelman

Telephone:

(508) 368-6547

Telecopy:

(508) 368-6522

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

UBS LOAN FINANCE LLC

 

By: /s/ Wilfred V. Saint

Name: Wilfred V. Saint

Title: Director, Banking Products Services, US

 

 

By: /s/ Sailoz Sikka

Name: Sailoz Sikka

Title: Associate Director, Banking Products Services, US

 

Commitment Amount:

 

$35,000,000.00

 

Lending Office (all Types of Loans):

 

UBS Loan Finance LLC

677 Washington Boulevard, 6th Floor

Stamford, Connecticut 06901

Attn: Deborah Porter

Telephone:

(203) 719-6391

Telecopy:

(203) 719-3888

 

 

 

 

 

[Signatures Continued on Next Page]

 



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

ALLIED IRISH BANKS, P.L.C.

 

By: /s/ Brian Deegan

Name: Brian Deegan

Title: Assistant Vice President

 

By: /s/ Gale Potyordy

Name: Gale Potyordy

Title: Vice President

 

Commitment Amount:

 

$25,000,000.00

 

Lending Office (all Types of Loans):

 

Allied Irish Banks, p.l.c.

c/o AIB Corporate Operations

2nd Floor, Iona House, Shelbourne Road

Ballsbridge, Dublin 4, Ireland

Attn: Patricia Doran / Nessa Brownen

Telephone:

+353 1 641 6648

Telecopy:

+353 1 608 9795

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

EMIGRANT SAVINGS BANK

 

By: /s/ Patricia Goldstein

Name: Patricia Goldstein

Title: Senior Executive Vice President

 

Commitment Amount:

 

$25,000,000.00

 

Lending Office (all Types of Loans):

 

Emigrant Savings Bank

335 Madison Avenue

New York, New York 10017

Attn: Patricia Goldstein

Telephone:

(212) 350-2330

Telecopy:

(212) 350-2371

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

SUMITOMO MITSUI BANKING CORPORATION

 

By: /s/ William M. Ginn

Name: William M. Ginn

Title: General Manager

 

Commitment Amount:

 

$25,000,000.00

 

Lending Office (all Types of Loans):

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, New York 10172

Attn: Charles J. Sullivan

Telephone:

(212) 224-4178

Telecopy:

(212) 224-4887

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Frederick G. Bright

Name: Frederick G. Bright

Title: Vice President

 

Commitment Amount:

 

$25,000,000.00

 

Lending Office (all Types of Loans):

 

Wells Fargo Bank, National Association

101 Federal Street, 28th Floor

Boston, Massachusetts 02110

Attn: Frederick G. Bright

Telephone:

(617) 574-6310

Telecopy:

(617) 261-1604

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

THE INTERNATIONAL COMMERCIAL BANK OF CHINA – NEW YORK AGENCY

 

By: /s/ Nae-Yee Lung

Name: Nae-Yee Lung

Title: EVP & General Manager

 

Commitment Amount:

 

$15,000,000.00

 

Lending Office (all Types of Loans):

 

The International Commercial Bank of China –

New York Agency

65 Liberty Street

New York, New York 10005

Attn: Louis Chang

Telephone:

(212) 815-9168

Telecopy:

(212) 766-5006

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

CHEVY CHASE BANK, FSB

 

By: /s/ Ronald W. Huffman

Name: Ronald W. Huffman

Title: Vice President

 

Commitment Amount:

 

$10,000,000.00

 

Lending Office (all Types of Loans):

 

Chevy Chase Bank, FSB

7501 Wisconsin Avenue

Bethesda, Maryland 20814

Attn: Ronald W. Huffman

Telephone:

(240) 497-7767

Telecopy:

(240) 497-7714

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

CHINATRUST COMMERCIAL BANK

 

By: /s/ Eric Kan

Name: Eric Kan

Title: General Manager

 

Commitment Amount:

 

$10,000,000.00

 

Lending Office (all Types of Loans):

 

ChinaTrust Commercial Bank

366 Madison Avenue, 3rd Floor

New York, New York 10017

Attn: Laurence Chui

Telephone:

(212) 457-8911

Telecopy:

(212) 949-4774

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

COMERICA BANK

 

By: /s/ Jessica L. Kempf

Name: Jessica L. Kempf

Title: Vice President

 

Commitment Amount:

 

$10,000,000.00

 

Lending Office (all Types of Loans):

 

Comerica Bank

500 Woodward Avenue, 7th Floor

Detroit, Michigan 48226-3256

Attn: Jessica Kempf

Telephone:

(313) 222-6140

Telecopy:

(313) 222-9295

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

MERRILL LYNCH CAPITAL CORPORATION

 

By: /s/ John C. Rowland

Name: John C. Rowland

Title: Vice President

 

Commitment Amount:

 

$10,000,000.00

 

Lending Office (all Types of Loans):

 

Merrill Lynch & Co.

4 World Financial Center, 23th Floor

New York, New York 10080

Attn: John Rowland

Telephone:

(212) 449-1351

Telecopy:

(212) 738-1186

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

SOCIÉTÉ GÉNÉRALE

 

By: /s/ Jerry Parisi

Name: Jerry Parisi

Title: Managing Director

 

Commitment Amount:

 

$10,000,000.00

 

Lending Office (all Types of Loans):

 

Société Générale

1221 Avenue of the Americas

New York, New York 10020

Attn: Jerry Parisi

Telephone:

(212) 278-5448

Telecopy:

(212) 278-7614

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]



 


--------------------------------------------------------------------------------



 

 

[Signature Page to Credit Agreement dated as of

July 29, 2005 with Senior Housing Properties Trust]

 

CHIAO TUNG BANK CO., LTD. NEW YORK AGENCY

 

By: /s/ Kuang-Hua Wei

Name: Kuang-Hua Wei

Title: SVP & General Manager

 

Commitment Amount:

 

$5,000,000.00

 

Lending Office (all Types of Loans):

 

Chiao Tung Bank, Co., Ltd. New York Agency

One World Financial Center

200 Liberty Street

New York, New York 10281

Attn: Anne Lu

Telephone:

(212) 285-2666

Telecopy:

(212) 285-2922

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1.1.(a)

 

Pricing Tables

 

Table I -- Investment Grade Pricing

 

 

Level

Borrower’s Credit Rating

(S&P/Moody’s (other))

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

Facility

Fee

1

Higher than BBB+/Baa1 (or equivalent)

0.60%

0.0%

0.15%

2

BBB+/Baa1 (or equivalent)

0.70%

0.0%

0.20%

3

BBB/Baa2 (or equivalent)

0.80%

0.0%

0.20%

4

BBB-/Baa3 (or equivalent)

0.90%

0.0%

0.20%

 

 

Table II -- Non-Investment Grade Pricing

 

 

Level

Ratio of Total Indebtedness to Total Asset Value

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans

Facility

Fee

1

< 0.40

1.00%

0.0%

0.25%

2

> 0.40 but < 0.50

1.15%

0.0%

0.25%

3

> 0.50

1.30%

0.15%

0.25%

 

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1.1.(d)

 

List of All Loan Parties and Jurisdiction of Formation

 

Borrower

 

Senior Housing Properties Trust

 

Guarantors

 

Name

State of Formation

CCC Alpha Investments Trust

Maryland

CCC Delaware Trust

Maryland

CCC Financing I Trust

Maryland

CCC Financing Limited, L.P.

Delaware

CCC Investments I, L.L.C.

Delaware

CCC Leisure Park Corporation

Delaware

CCC Ohio Healthcare Trust

Maryland

CCC Pueblo Norte Trust

Maryland

CCC Retirement Communities II, L.P.

Delaware

CCC Retirement Partners Trust

Maryland

CCC Retirement Trust

Maryland

CCC Senior Living Corporation

Delaware

CCCP Senior Living LLC

Delaware

CCDE Senior Living LLC

Delaware

CCFL Senior Living LLC

Delaware

CCOP Senior Living LLC

Delaware

CCSL Senior Living LLC

Delaware

Crestline Ventures LLC

Delaware

CSL Group, Inc.

Indiana

Ellicott City Land I LLC

Delaware

Ellicott City Land II LLC

Delaware

HRES1 Properties Trust

Maryland

HRES2 Properties Trust

Maryland

LTJ Senior Communities LLC

Delaware

MSD Pool 1 LLC

Maryland

MSD Pool 2 LLC

Maryland

Panther GenPar Trust

Maryland

Panther Holdings Level I, L.P.

Delaware

SHOPCO-SD, LLC

Delaware

SNH ALT Leased Properties Trust

Maryland

SNH/CSL Properties Trust

Maryland

 

 


--------------------------------------------------------------------------------



 

 

 

SNH CHS Properties Trust

Maryland

SNH/LTA Properties GA LLC

Maryland

SNH/LTA Properties Trust

Maryland

SNH NS Properties Trust

Maryland

SNH Knight Properties Trust

Maryland

SPTGEN Properties Trust

Maryland

SPTIHS Properties Trust

Maryland

SPT-Michigan Trust

Maryland

SPTMISC Properties Trust

Maryland

SPTMNR Properties Trust

Maryland

SPTMRT Properties Trust

Maryland

SPTSUN II Properties Trust

Maryland

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

The following schedules have been omitted and will be supplementally furnished
to the Securities and Exchange Commission upon request:

 

 

SCHEDULE 1.1.(b)

Acquired Property Lien Documents

SCHEDULE 1.1.(c)

Existing Ground Leases

SCHEDULE 6.1.(b)

Ownership Structure

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(k)

Financial Statements

SCHEDULE 6.1.(y)

List of Unencumbered Assets

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 
EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of ___________, 200_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of July ___, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Senior Housing Properties Trust (the “Borrower”), the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
the Agent, and the other parties thereto;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Assignment.

 

(a)        Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 200_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Revolving Note and the other Loan Documents (representing ______% in
respect of the aggregate amount of all Lenders’ Commitments), including without
limitation, a principal amount of outstanding Revolving Loans equal to
$_________ and all voting rights of the Assignor associated with the Assigned
Commitment, all rights to receive interest on such amount of Revolving Loans and
all commitment and other Fees with respect to the Assigned Commitment and other
rights of the Assignor under the Credit Agreement and the other Loan Documents
with respect to the Assigned Commitment, all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having a Commitment equal to
the amount of the Assigned Commitment. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor with respect
to the Assigned Commitment as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Commitment equal to the Assigned
Commitment, which obligations shall include, but shall not

 

A-1

 

 


--------------------------------------------------------------------------------



 

be limited to, the obligation of the Assignor to make Revolving Loans to the
Borrower with respect to the Assigned Commitment, the obligation to pay the
Agent amounts due in respect of draws under Letters of Credit as required under
Section 2.3. of the Credit Agreement and the obligation to indemnify the Agent
as provided in the Credit Agreement (the foregoing enumerated obligations,
together with all other similar obligations more particularly set forth in the
Credit Agreement and the other Loan Documents, shall be referred to hereinafter,
collectively, as the “Assigned Obligations”). The Assignor shall have no further
duties or obligations with respect to, and shall have no further interest in,
the Assigned Obligations or the Assigned Commitment from and after the
Assignment Date.

 

(b)               The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor. The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation. Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to the Borrower or any other Loan Party or to
notify the Assignee of any Default or Event of Default. The Assignee has not
relied on the Agent as to any legal or factual matter in connection therewith or
in connection with the transactions contemplated thereunder.

 

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing (i) the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents

 

A-2

 

 


--------------------------------------------------------------------------------



 

being assigned hereby plus (ii) the aggregate amount of payments previously made
by Assignor under Section 2.3.(j) of the Credit Agreement which have not been
repaid and which are being assigned hereby.

 

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $____________ and that the Assignor is
not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Revolving Loans owing to the Assignor (without reduction
by any assignments thereof which have not yet become effective) is
$____________; and (b) it is the legal and beneficial owner of the Assigned
Commitment which is free and clear of any adverse claim created by the Assignor.

 

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

 

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note. Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

 

A-3

 

 


--------------------------------------------------------------------------------



 

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

 

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5. of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement, with respect to
the Assigned Commitment and have the rights and obligations of a Lender
thereunder to the extent of the Assigned Commitment and (ii) the Assignor shall
relinquish its rights (except as otherwise provided in Section 12.10. of the
Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.

 

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

 

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

 

A-4

 

 


--------------------------------------------------------------------------------



 

 

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under Section 12.5.
Section 17. Agreements of the Borrower. The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Commitment equal
to the Assigned Commitment. The Borrower agrees that the Assignee shall have all
of the rights and remedies of a Lender under the Credit Agreement and the other
Loan Documents, including, but not limited to, the right of a Lender to receive
payments of principal and interest with respect to the Assigned Obligations, and
to the Revolving Loans made by the Lenders after the date hereof and to receive
the commitment and other Fees payable to the Lenders as provided in the Credit
Agreement. Further, the Assignee shall be entitled to the indemnification
provisions from the Borrower in favor of the Lenders as provided in the Credit
Agreement and the other Loan Documents. The Borrower further agrees, upon the
execution and delivery of this Agreement, to execute in favor of the Assignee,
and if applicable to the Assignor, Notes as required by Section 12.5. of the
Credit Agreement. Upon receipt by the Assignor of the amounts due the Assignor
under Section 2, the Assignor agrees to surrender to the Borrower such
Assignor’s Notes.]

 

[Signatures on Following Pages]



 

A-5

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR:

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

AGENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Following Page]



 

A-6

 

 


--------------------------------------------------------------------------------



 

 

[Include signature of the Borrower only
if required under Section 12.5. of the
Credit Agreement]

Agreed and consented to as of the

date first written above.

 

BORROWER:

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

A-7

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

 

Information Concerning the Assignee

 

 

Notice Address:

 



 



 



Telephone No.:

 



Telecopy No.:

 

 

Lending Office:

 



 



 



Telephone No.:

 



Telecopy No.:

 

 

Payment Instructions:

 



 

 

 

A-8

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of July ___, 2005, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain that certain Amended and Restated Credit Agreement dated as of July ___,
2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Senior Housing Properties Trust (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in each Guarantor;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other

 

B-1

 

 


--------------------------------------------------------------------------------



 

Loan Document, including without limitation, the repayment of all principal of
the Revolving Loans, Swingline Loans and the Reimbursement Obligations, and the
payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender or the Agent thereunder or in connection therewith;
(b) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

 

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders, the Swingline Lender or the Agent
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a)  to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.

 

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)               (i) any change in the amount, interest rate or due date or
other term of any of the Guarantied Obligations, (ii) any change in the time,
place or manner of payment of all or any portion of the Guarantied Obligations,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any Guarantied
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Credit Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)               any lack of validity or enforceability of the Credit
Agreement, any of the other Loan Documents, or any other document, instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

B-2

 

 


--------------------------------------------------------------------------------



 

 

(c)               any furnishing to the Agent, the Lenders or the Swingline
Lender of any security for the Guarantied Obligations, or any sale, exchange,
release or surrender of, or realization on, any collateral securing any of the
Obligations;

 

(d)               any settlement or compromise of any of the Guarantied
Obligations, any security therefor, or any liability of any other party with
respect to the Guarantied Obligations, or any subordination of the payment of
the Guarantied Obligations to the payment of any other liability of the Borrower
or any other Loan Party;

 

(e)               any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)                any act or failure to act by the Borrower, any other Loan
Party or any other Person which may adversely affect such Guarantor’s
subrogation rights, if any, against the Borrower to recover payments made under
this Guaranty;

 

(g)               any nonperfection or impairment of any security interest or
other Lien on any collateral, if any, securing in any way any of the
Obligations;

 

(h)               any application of sums paid by the Borrower, any other
Guarantor or any other Person with respect to the liabilities of the Borrower to
the Agent, the Lenders or the Swingline Lender, regardless of what liabilities
of the Borrower remain unpaid;

 

(i)                any defect, limitation or insufficiency in the borrowing
powers of the Borrower or in the exercise thereof; or

 

(j)                any other circumstance which might otherwise constitute a
defense available to, or a discharge of, a Guarantor hereunder (other than
indefeasible payment and performance in full).

 

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

B-3

 

 


--------------------------------------------------------------------------------



 

 

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

 

Section 8. Inability to Accelerate Loan. If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof, any release herefrom, or the cancellation
of the Credit Agreement, any of the other Loan Documents, or any other
instrument evidencing any liability of the Borrower, and such Guarantor shall be
and remain liable to the Agent, such Lender or the Swingline Lender for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Agent, such Lender or the Swingline Lender.

 

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall

 

B-4

 

 


--------------------------------------------------------------------------------



 

be paid to such Guarantor on account of or in respect of such subrogation rights
or other claims or causes of action, such Guarantor shall hold such amount in
trust for the benefit of the Agent, the Lenders and the Swingline Lender and
shall forthwith pay such amount to the Agent to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Agent as collateral security
for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent, the Lenders and the Swingline Lender that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent,
the Lenders and the Swingline Lender that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause

 

B-5

 

 


--------------------------------------------------------------------------------



 

the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders and the Swingline Lender) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders and the Swingline Lender) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent, the Lenders and the Swingline
Lender), to be subject to avoidance under the Avoidance Provisions. This Section
is intended solely to preserve the rights of the Agent, the Lenders and the
Swingline Lender hereunder to the maximum extent that would not cause the
obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Agent, the Lenders and the Swingline
Lender that would not otherwise be available to such Person under the Avoidance
Provisions.

 

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent, the Lenders or the Swingline Lender shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.

 

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17. Waiver of jury trial.

 

(a)               EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR

 

B-6

 

 


--------------------------------------------------------------------------------



 

AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)               EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR
ANY STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT
OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, THE
LOANS, THE LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.
EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)               THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH
PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 


Section 18. Loan Accounts. The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed prima facie evidence of the amounts and other
matters set forth herein. The failure of the Agent, any Lender or the Swingline
Lender to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.

 

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any

 

B-7

 

 


--------------------------------------------------------------------------------



 

Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent, any Lender or the Swingline Lender of
any such right or remedy shall preclude any other or further exercise thereof or
the exercise of any other such right or remedy.

 

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.

 

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when

 

B-8

 

 


--------------------------------------------------------------------------------



 

delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

 

Section 28. Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR.
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29. Limitation of Liability.

 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender, shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by Credit Agreement or financed thereby.

 

Section 30. Definitions. (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated

 

B-9

 

 


--------------------------------------------------------------------------------



 

insolvent or bankrupt; (v) any order of relief or other order approving any such
case or proceeding is entered by a court of competent jurisdiction; (vi) any
Guarantor makes a general assignment for the benefit of creditors; (vii) any
Guarantor shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; (viii) any Guarantor
shall call a meeting of its creditors with a view to arranging a composition or
adjustment of its debts; (ix) any Guarantor shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(x) any corporate action shall be taken by any Guarantor for the purpose of
effecting any of the foregoing.

 

(b)               Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]



 

B-10

 

 


--------------------------------------------------------------------------------



 

 


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attention: John R. Hoadley

Telecopy Number:

(617) 796-8370

Telephone Number:

(617) 796-8124



 

B-11

 

 


--------------------------------------------------------------------------------



 

 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Subsidiary”), in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Amended and Restated Credit Agreement dated
as of July ___, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Senior Housing
Properties Trust (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;

 

WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;

 

WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Agent, the Lenders and the Swingline Lender making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Subsidiary is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders and the Swingline Lender on the
terms and conditions contained herein; and

 

WHEREAS, the New Subsidiary’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:

 

Section 1. Accession to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July ___, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent,
the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the

 

B-12

 

 


--------------------------------------------------------------------------------



 

New Subsidiary had been an original signatory to the Guaranty. Without limiting
the generality of the foregoing, the New Subsidiary hereby:

 

(a)               irrevocably and unconditionally guarantees the due and
punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, of all Guarantied Obligations (as defined in the
Guaranty);

 

(b)               makes to the Agent, the Lenders and the Swingline Lender as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)

consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

 

[Signatures on Next Page]

 



 

B-13

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW SUBSIDIARY]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attention: John R. Hoadley

Telecopy Number:

(617) 796-8370

Telephone Number:

(617) 796-8124

 

 

Accepted:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 


 

B-14

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

____________, 200_

 

Wachovia Bank, National Association, as Agent

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attention: David Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July ___, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Senior Housing Properties
Trust (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.

Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $___________________.

 

2.

The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 200_.

 

3.

The Borrower hereby requests that the requested Revolving Loans all be of the
following Type:

 

[Check one box only]

 

[ballot.jpg]

Base Rate Loans

 

[ballot.jpg]

LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

[ballot.jpg]

7 days

 

 

[ballot.jpg]

1 month

 

 

[ballot.jpg]

2 months

 

 

[ballot.jpg]

3 months

 

 

[ballot.jpg]

6 months

 

 

[ballot.jpg]

12 months (if available)

 

 

C-1

 

 


--------------------------------------------------------------------------------



 

 

4.

The proceeds of this borrowing of Revolving Loans will be used for the following
purpose:
_________________________________________________________________
_________________________________________________________________

 

5.

The Borrower requests that the proceeds of this borrowing of Revolving Loans be
made available to the Borrower by ____________________________.

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Agent and the Lenders that
all conditions to the making of the requested Revolving Loans contained in
Article V. of the Credit Agreement will have been satisfied (or waived in
accordance with the applicable provisions of the Loan Documents) at the time
such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

C-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

____________, 200_

 

Wachovia Bank, National Association, as Agent

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attention: David Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July ___, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Senior Housing Properties
Trust (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.

The proposed date of such Continuation is ____________, _____.

 

2.

The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrower on
____________, 200_.

 

3.

The portion of such principal amount subject to such Continuation is
$__________________________.

 

4.

The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 200_.

 

5.

The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 



 

D-1

 

 


--------------------------------------------------------------------------------



 

 

[Check one box only]

[ballot.jpg]

7 days

 

 

[ballot.jpg]

1 month

 

 

[ballot.jpg]

2 months

 

 

[ballot.jpg]

3 months

 

 

[ballot.jpg]

6 months

 

 

[ballot.jpg]

12 months (if available)

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

D-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

____________, 200_

 

Wachovia Bank, National Association, as Agent

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attention: David Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July ___, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Senior Housing Properties
Trust (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.

The proposed date of such Conversion is ______________, 200_.

 

2.

The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]

[ballot.jpg]

Base Rate Loans

 

[ballot.jpg]

LIBOR Loans

 

 

3.

The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrower on
____________, 200_.

 

4.

The portion of such principal amount subject to such Conversion is
$___________________.

 

 

E-1

 

 


--------------------------------------------------------------------------------



 

 

5.

The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

 

[Check one box only]

 

[ballot.jpg]

Base Rate Loans

 

[ballot.jpg]

LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

[ballot.jpg]

7 days

 

 

[ballot.jpg]

1 month

 

 

[ballot.jpg]

2 months

 

 

[ballot.jpg]

3 months

 

 

[ballot.jpg]

6 months

 

 

[ballot.jpg]

12 months (if available)

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist, and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

E-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

____________, _____

 

Wachovia Bank, National Association, as Agent

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attention: David Blackman

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July ___, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Senior Housing Properties
Trust (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

1.

Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $___________________.

 

2.

The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 200_.

 

3.

The proceeds of this Swingline Loan will be used for the following purpose:
____________________________________________________________

___________________________________________________________.

 

4.

The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by ______________________________.

 

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in

 

F-1

 

 


--------------------------------------------------------------------------------



 

factual circumstances not prohibited under the Loan Documents. In addition, the
Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Swingline Loan contained in Article V. of the Credit
Agreement will have been satisfied at the time such Swingline Loan is made.

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

F-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

 

FORM OF SWINGLINE NOTE

 

 

$50,000,000.00

July ___, 2005

 

FOR VALUE RECEIVED, the undersigned, SENIOR HOUSING PROPERTIES TRUST, a Maryland
real estate investment trust (the “Borrower”), hereby promises to pay to the
order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”) at its
address at One Wachovia Center, 301 South College Street, Charlotte, North
Carolina 28288, or at such other address as may be specified in writing by the
Swingline Lender to the Borrower, the principal sum of FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

The date and amount of each Swingline Loan, and each payment made on account of
the principal thereof, shall be recorded by the Swingline Lender on its books
and, prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Amended and Restated Credit
Agreement dated as of July ___, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent, and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender to any
Person.                        

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

 

G-1

 

 


--------------------------------------------------------------------------------



 

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

Attest:

 

 

Name:

 

 

Title:

 

 

 

[CORPORATE SEAL]

 



 

G-2

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

 

Date of Loan

Principal
Amount of
Loan

Amount Paid
or Prepaid

Unpaid
Principal
Amount

Notation
Made By

 

 

G-3

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

 

FORM OF REVOLVING NOTE

 

$____________________

_______________, 200_

 

 

FOR VALUE RECEIVED, the undersigned, SENIOR HOUSING PROPERTIES TRUST, a Maryland
real estate investment trust (the “Borrower”), hereby promises to pay to the
order of ____________________ (the “Lender”), in care of Wachovia Bank, National
Association, as Agent (the “Agent”) at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina 28288, or at such other address as may be
specified in writing by the Agent to the Borrower, the principal sum of
________________ AND ____/100 DOLLARS ($____________) (or such lesser amount as
shall equal the aggregate unpaid principal amount of Revolving Loans made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

The date and amount of each Revolving Loan made by the Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Amended and Restated
Credit Agreement dated as of July ___, 2005 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 



 

H-1

 

 


--------------------------------------------------------------------------------



 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

SENIOR HOUSING PROPERTIES TRUST

 

By:

 

 

Name:

 

 

Title:

 

 

Attest:

 

 

Name:

 

 

Title:

 

 

[CORPORATE SEAL]

 

 



 

H-2

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

 

Date of Loan

Principal
Amount of
Loan

Amount Paid
or Prepaid

Unpaid
Principal
Amount

Notation
Made By

 

 

H-3

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

_______________, 200_

 

Wachovia Bank, National Association, as Agent

One Wachovia Center, NC0172

301 South College Street

Charlotte, North Carolina 28288

Attention: David Blackman

 

Each of the Lenders Party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July ___, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Senior Housing Properties
Trust (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)               The undersigned is the chief financial officer or chief
accounting officer of the Borrower.

 

(2)               The undersigned has examined the books and records of the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.

 

(3)               No Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrower with
respect to such event, condition or failure].

 

(4)               The representations and warranties made or deemed made by the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and

 

I-1

 

 


--------------------------------------------------------------------------------



 

warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement.

 

(5)               Attached hereto as Schedule 1 are reasonably detailed
calculations establishing whether or not the Borrower and its Subsidiaries were
in compliance with the covenants contained in Sections 9.1 through 9.3 and 9.6
of the Credit Agreement.

 

(6)               Attached hereto as Schedule 2 is a list of all Unencumbered
Senior Housing Assets and Unencumbered Mortgage Notes; and all Unencumbered
Senior Housing Assets and Unencumbered Mortgage Notes so listed fully qualify as
such under the applicable criteria for inclusion as a Unencumbered Senior
Housing Asset or Unencumbered Mortgage Note.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

Name:

 

Title:

 

 



 

I-2

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

 

[Calculations to be Attached]



 

I-3

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2

 

[Information Relating to Senior Housing Asset

or Senior Housing Asset Pool to be attached]

 

I-4

 

 

 

 


--------------------------------------------------------------------------------